Exhibit 10.1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

January 26, 2016

among

NEWELL RUBBERMAID INC.,

as the Company,

The SUBSIDIARY BORROWERS Party Hereto,

The GUARANTORS from Time to Time Party Hereto,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

GOLDMAN SACHS BANK USA,

J.P. MORGAN SECURITIES LLC,

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.

and

RBC CAPITAL MARKETS,

as Joint Lead Arrangers and Joint Bookrunners

 

 

GOLDMAN SACHS BANK USA,

BARCLAYS BANK PLC,

CITIBANK, N.A.

and

RBC CAPITAL MARKETS,

as Syndication Agents

 

 

BANK OF AMERICA, N.A.,

CREDIT SUISSE AG,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

PNC BANK, NATIONAL ASSOCIATION,

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE   ARTICLE 1    Definitions   

Section 1.01.

 

Defined Terms

     1   

Section 1.02.

 

Classification of Loans and Borrowings

     27   

Section 1.03.

 

Terms Generally

     27   

Section 1.04.

 

Accounting Terms; GAAP

     27   

Section 1.05.

 

Currencies; Currency Equivalents

     28    ARTICLE 2    The Credits   

Section 2.01.

 

Commitments

     28   

Section 2.02.

 

Loans and Borrowings

     29   

Section 2.03.

 

Requests for Revolving Borrowings

     29   

Section 2.04.

 

Competitive Bid Procedure

     30   

Section 2.05.

 

Designation of Additional Borrowers

     33   

Section 2.06.

 

Letters of Credit

     35   

Section 2.07.

 

Funding of Borrowings

     40   

Section 2.08.

 

Interest Elections

     41   

Section 2.09.

 

Termination and Reduction of Commitments

     42   

Section 2.10.

 

Repayment of Loans; Evidence of Debt

     43   

Section 2.11.

 

Prepayment of Loans

     43   

Section 2.12.

 

Fees

     45   

Section 2.13.

 

Interest

     46   

Section 2.14.

 

Alternate Rate of Interest

     47   

Section 2.15.

 

Increased Costs

     48   

Section 2.16.

 

Break Funding Payments

     49   

Section 2.17.

 

Taxes

     50   

Section 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     53   

Section 2.19.

 

Mitigation Obligations; Replacement of Lenders

     55   

Section 2.20.

 

Defaulting Lenders

     56   

Section 2.21.

 

Increase in Commitments

     58   

Section 2.22.

 

Extension of Maturity Date

     59    ARTICLE 3    Representations and Warranties   

Section 3.01.

 

Corporate Existence; Powers

     60   

Section 3.02.

 

Corporate Action; Enforceability

     61   

Section 3.03.

 

Governmental Approvals; No Conflicts

     61   

Section 3.04.

 

Financial Condition; No Material Adverse Change

     61   

Section 3.05.

 

Litigation and Environmental Matters

     61   

Section 3.06.

 

Compliance with Laws and Agreements

     62   

Section 3.07.

 

Investment Company Status

     62   

Section 3.08.

 

Taxes

     62   

Section 3.09.

 

ERISA

     62   

 

i



--------------------------------------------------------------------------------

Section 3.10.

 

Disclosure

     62   

Section 3.11.

 

Use of Credit

     62   

Section 3.12.

 

Existing Agreements

     62   

Section 3.13.

 

Subsidiaries

     63   

Section 3.14.

 

Subsidiary Borrower Approvals

     63   

Section 3.15.

 

Anti-Corruption Laws and Sanctions

     63    ARTICLE 4    Conditions   

Section 4.01.

 

Amendment and Restatement Effective Date

     63   

Section 4.02.

 

Each Credit Event

     65    ARTICLE 5    Affirmative Covenants   

Section 5.01.

 

Financial Statements; Ratings Change and Other Information

     65   

Section 5.02.

 

Notices of Material Events

     66   

Section 5.03.

 

Existence; Conduct of Business

     67   

Section 5.04.

 

Payment of Obligations

     67   

Section 5.05.

 

Maintenance of Properties; Insurance

     67   

Section 5.06.

 

Books and Records; Inspection Rights

     67   

Section 5.07.

 

Compliance with Laws

     67   

Section 5.08.

 

Use of Proceeds and Letters of Credit

     68   

Section 5.09.

 

Accuracy of Information

     68   

Section 5.10.

 

Guarantors

     68   

Section 5.11.

 

Change of Control Consent; Change of Control Offer

     68    ARTICLE 6    Negative Covenants   

Section 6.01.

 

Letter of Credit Obligations

     69   

Section 6.02.

 

Subsidiary Indebtedness

     69   

Section 6.03.

 

Liens

     70   

Section 6.04.

 

Fundamental Changes

     71   

Section 6.05.

 

Transactions with Affiliates

     72   

Section 6.06.

 

Total Indebtedness to Total Capital

     72   

Section 6.07.

 

Interest Coverage Ratio

     73   

Section 6.08.

 

Changes in Fiscal Periods

     73   

Section 6.09.

 

Use of Proceeds

     73    ARTICLE 7    Guarantee   

Section 7.01.

 

Guarantee

     73   

Section 7.02.

 

Obligations Unconditional

     74   

Section 7.03.

 

Reinstatement

     74   

Section 7.04.

 

Subrogation

     74   

Section 7.05.

 

Remedies

     75   

Section 7.06.

 

Instrument for the Payment of Money

     75   

Section 7.07.

 

Continuing Guarantee

     75   

Section 7.08.

 

General Limitation on Guarantee Obligations

     75   

 

ii



--------------------------------------------------------------------------------

ARTICLE 8    Events of Default    ARTICLE 9    The Administrative Agent   
ARTICLE 10    Miscellaneous   

Section 10.01.

 

Notices

     79   

Section 10.02.

 

Waivers; Amendments

     80   

Section 10.03.

 

Expenses; Indemnity; Damage Waiver

     82   

Section 10.04.

 

Successors and Assigns

     83   

Section 10.05.

 

Survival

     87   

Section 10.06.

 

Counterparts; Integration; Effectiveness

     87   

Section 10.07.

 

Severability

     87   

Section 10.08.

 

Right of Setoff

     88   

Section 10.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     88   

Section 10.10.

 

WAIVER OF JURY TRIAL

     89   

Section 10.11.

 

Headings

     89   

Section 10.12.

 

Confidentiality

     89   

Section 10.13.

 

No Advisory or Fiduciary Responsibility

     90   

Section 10.14.

 

Payments Set Aside

     91   

Section 10.15.

 

USA PATRIOT Act

     91   

Section 10.16.

 

Interest Rate Limitation

     91   

Section 10.17.

 

Judgment Currency

     91   

Section 10.18.

 

Release of Guarantors

     92   

Section 10.19.

 

Effect of the Amendment and Restatement of the Existing Credit Agreement

     92   

Section 10.20.

 

Bifurcation

     93   

Section 10.21.

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     93   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 2.01

 

–

  

Commitments

Schedule 2.06

 

–

  

Existing Letters of Credit

Schedule 3.12

 

–

  

Existing Agreements

Schedule 3.13

 

–

  

Significant Subsidiaries

Schedule 6.02

 

–

  

Existing Indebtedness

Schedule 6.03(b)

 

–

  

Existing Liens

EXHIBITS:

Exhibit A

 

–

  

Form of Assignment and Assumption

Exhibit B

 

–

  

Form of Guarantor Joinder Agreement

Exhibit C

 

–

  

Form of Subsidiary Borrower Joinder Agreement

Exhibit D-1

 

–

  

U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are not Partnerships
for U.S. Federal Income Tax Purposes

Exhibit D-2

 

–

  

U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are Partnerships for
U.S. Federal Income Tax Purposes

Exhibit D-3

 

–

  

U.S. Tax Compliance Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit D-4

 

–

  

U.S. Tax Compliance Certificate (For Non-U.S. Participants that are Partnerships
for U.S. Federal Income Tax Purposes

Exhibit E

 

–

  

Form of Promissory Note

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 26, 2016 among NEWELL
RUBBERMAID INC., a Delaware corporation (the “Company”), the SUBSIDIARY
BORROWERS party hereto, the GUARANTORS from time to time party hereto, the
LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

WITNESSETH THAT:

WHEREAS, the Company is party to that certain Credit Agreement, dated as of
December 2, 2011 (as amended prior to the date hereof, the “Existing Credit
Agreement”) among, among others, the Company, the “Subsidiary Borrowers” as
defined therein, the “Lenders” as defined therein (the “Existing Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent for the Existing Lenders; and

WHEREAS, subject to and upon the terms and conditions set forth herein, the
parties hereto wish to amend and restate the Existing Credit Agreement in its
entirety in the form of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree that, on the
Amendment and Restatement Effective Date (such term and each other capitalized
term used and not otherwise defined herein having the meaning assigned to it in
Article 1), the Existing Credit Agreement shall be and is hereby amended and
restated as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“1995 Indenture” means the Indenture, dated as of November 1, 1995, between the
Company (as successor to Newell Co.), as issuer, and The Bank of New York Mellon
Trust Company, N.A. (as successor to JPMCB), as trustee, as further
supplemented, amended or modified from time to time prior to the date hereof.

“2012 Indenture” means the Indenture, dated as of June 14, 2012 between the
Company, as issuer, and The Bank of New York Mellon Trust Company, N.A., as
trustee, as further supplemented, amended or modified from time to time prior to
the date hereof.

“2014 Indenture” means the Indenture, dated as of November 19, 2014, between the
Company, as issuer, and U.S. Bank National Association, as trustee, as further
supplemented, amended or modified from time to time prior to the date hereof.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.

“Additional Commitment Lender” has the meaning assigned to such term in
Section 2.22.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the relevant LIBO Rate for such Interest
Period for such Borrowing denominated in the relevant Currency multiplied by
(b) the Statutory Reserve Rate.



--------------------------------------------------------------------------------

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Agent’s Office” means the Administrative Agent’s office and, as
appropriate, account or accounts in respect of each relevant Currency, as
designated from time to time by the Administrative Agent in a notice to the
Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Currency” has the meaning assigned to such term in Section 2.14.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreed Foreign Currency” means, at any time, any of euro, Pounds Sterling,
Japanese Yen, and with the agreement of each Lender (and each Issuing Bank, as
to any Letter of Credit requested to be issued by it), any other Foreign
Currency, so long as, in respect of any such specified Currency or other Foreign
Currency, at such time (a) such Currency is dealt with in the London interbank
deposit market, (b) such Currency is freely transferable and convertible into
Dollars in the London foreign exchange market and (c) no central bank or other
governmental authorization in the country of issue of such Currency (including,
in the case of the euro, any authorization by the European Central Bank) is
required to permit use of such Currency by any Lender for making any Revolving
Loan hereunder and/or to permit any Applicable Borrower to borrow and repay the
principal thereof and to pay the interest thereon and/or, in the case of any
Letter of Credit denominated in any such Currency, to permit the applicable
Issuing Bank to issue such Letter of Credit or make any disbursement with
respect thereto hereunder and/or to permit any Applicable Borrower to reimburse
the applicable Issuing Bank for any such disbursement or pay interest thereon
and/or to permit any Lender to acquire a participation interest therein or make
any payment to the applicable Issuing Bank in consideration thereof, unless, in
each case, such authorization has been obtained and is in full force and effect.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% and (c) the Adjusted LIBO Rate for Dollar
deposits for a one month Interest Period on such day (or if such day is not a
Business Day, the next preceding Business Day) plus 1.00%; provided that, for
the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
LIBO Screen Rate at approximately 11:00 a.m. London time on such day (or the
next preceding Business Day, as applicable). Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or such
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or such Adjusted
LIBO Rate, respectively.

“Amendment” means that certain Amendment No. 2 to the Credit Agreement dated as
of November 10, 2014 among the Company, the Subsidiary Borrowers signatory
thereto, each of the Lenders party thereto and the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Amendment and Restatement Effective Date” means the date on which the
conditions specified in Section 4.01 are satisfied (or waived in accordance with
Section 10.02).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or any of their Subsidiaries from time
to time concerning or relating to bribery or corruption.

“Applicable Borrowers” means (a) with respect to the Commitments (including any
Revolving Loans and/or the Letters of Credit made (or to be made) or issued (or
to be issued) thereunder), the Company and each Domestic Subsidiary designated
to be a Subsidiary Borrower for such purpose pursuant to Section 2.05 (so long
as such Subsidiary shall remain a Subsidiary Borrower hereunder) and (b) with
respect to Section 2.04 (including the right to request Competitive Bids and to
borrow Competitive Loans hereunder), the Company and each Subsidiary designated
to be a Subsidiary Borrower for such purpose pursuant to Section 2.05 (so long
as such Subsidiary shall remain a Subsidiary Borrower hereunder). References
herein to “the Applicable Borrower” shall refer to each particular Applicable
Borrower under clause (a) or (b) above which is (or shall be) the Borrower in
respect of the relevant Loans or Letters of Credit.

“Applicable LC Fronting Sublimit” means (a) with respect to each Issuing Bank on
the Amendment and Restatement Effective Date, the amount set forth opposite such
Issuing Bank’s name on Schedule 2.01 and (b) with respect to any other Person
that becomes an Issuing Bank after the Amendment and Restatement Effective Date,
such amount as agreed to in writing by the Company and such Person at the time
such Person becomes an Issuing Bank, as each of the foregoing amounts may be
decreased or increased from time to time with the written consent of the Company
and each applicable Issuing Bank.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments of all of the Lenders represented by such Lender’s Commitment;
provided that in the case of Section 2.20 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the total Commitments of
all of the Lenders (disregarding any Defaulting Lender’s Commitment) represented
by such Lender’s Commitment. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Revolving Loan, the applicable rate per annum set forth below under
the caption “ABR Spread” or “Eurocurrency Spread”, as the case may be, based
upon the ratings by Moody’s, S&P and Fitch, respectively, applicable on such
date to the Index Debt:

 

    

Index Debt Ratings

Moody’s/S&P/Fitch

   ABR
Spread   Eurocurrency
Spread

Category 1

   Baa1/BBB+/BBB+ or better    0.125%   1.125%

Category 2

   Baa2/BBB/BBB    0.25%   1.25%

Category 3

   Baa3/BBB-/BBB-    0.50%   1.50%

Category 4

   Ba1/BB+/BB+    1.00%   2.00%

Category 5

   Ba2/BB/BB or lower    1.25%   2.25%

For purposes of the foregoing, (i) if at any time the Company has ratings for
the Index Debt from at least two of the Rating Agencies that fall within the
same Category, the Applicable

 

3



--------------------------------------------------------------------------------

Rate shall be based on such Category; provided that (x) if at any time the
Company has ratings for the Index Debt from two or three of the Rating Agencies
that fall within two different Categories that are one Category apart, the
relevant Category for purposes of determining the Applicable Rate shall be the
Category for the higher of the Moody’s rating (if any) or the S&P rating (if
any) and (y) if at any time the Company has ratings for the Index Debt from two
or three of the Rating Agencies that fall within different Categories that are
two or more Categories apart, the relevant Category for purposes of determining
the Applicable Rate shall be the Category that is one level above the Category
for the lower (or the lowest, as the case may be) of such ratings; (ii) if at
any time Moody’s and S&P shall not have in effect a rating for the Index Debt
(other than by reason of the circumstances referred to in the last sentence of
this definition), the relevant Category for purposes of determining the
Applicable Rate shall be Category 5; and (iii) if the ratings established or
deemed to have been established by any Rating Agency for the Index Debt shall be
changed (other than as a result of a change in the rating system of such Rating
Agency), such change shall be effective as of the date on which it is first
announced by such Rating Agency, irrespective of when notice of such change
shall have been furnished by the Company to the Administrative Agent and the
Lenders pursuant to Section 5.01 or otherwise. Each change in the Applicable
Rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s or S&P shall change, or if
Moody’s or S&P shall cease to be in the business of rating corporate debt
obligations, the Company and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such Rating Agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating of
such Rating Agency most recently in effect prior to such change or cessation.

“Approved Fund” has the meaning assigned to such term in Section 10.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Amendment and
Restatement Effective Date to but excluding the earlier of the Maturity Date and
the date of termination of the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to,

 

4



--------------------------------------------------------------------------------

approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of (i) any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof or (ii) in the case of a
solvent Lender, the precautionary appointment of an administrator, guardian,
custodian or other similar official by a Government Authority or instrumentality
thereof under or based on the law of the country where such Lender is subject to
home jurisdiction supervision if applicable law requires that such appointment
not be publicly disclosed, provided, further, in each case that such ownership
interest or appointment does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Borrowers” means the Company and each Subsidiary Borrower.

“Borrowing” means (a) Revolving Loans of the same Type and Currency to any
Applicable Borrower that are made, converted or continued on the same date and,
in the case of Eurocurrency Loans, as to which a single Interest Period is in
effect or (b) a Competitive Loan or group of Competitive Loans of the same Type
and Currency to any Applicable Borrower that are made on the same date and as to
which a single Interest Period is in effect.

“Borrowing Request” means a request by the Applicable Borrower for a Revolving
Borrowing in accordance with Section 2.03.

“Bridge Commitment Letter” means the Commitment Letter, dated as of December 13,
2015, among the Company, GS Bank and Goldman Sachs Lending Partners LLC, as
amended, amended and restated, supplemented or modified (including pursuant to
any joinder thereto) from time to time.

“Bridge Facility” means the senior unsecured bridge term loan credit facility of
the Company in an aggregate principal amount of up to $9,000,000,000 on the
terms and conditions set forth in the Bridge Commitment Letter (or, to the
extent the Bridge Facility Documentation shall have become effective, the Bridge
Facility Documentation, as amended, amended and restated, supplemented or
modified from time to time).

“Bridge Facility Documentation” has the meaning assigned to such term in the
Bridge Commitment Letter.

“Business Day” means any day (a) that is not (i) a Saturday or a Sunday,
(ii) any other day on which commercial banks in New York City are authorized or
required by law to remain closed or (iii) any day on which interbank payments
cannot be effected through the Federal Reserve Bank of New York’s Fedwire System
and (b) if such day relates to a borrowing of, a payment or prepayment of
principal of or interest on, a continuation or conversion of or into, or the
Interest Period for, a Eurocurrency Borrowing denominated in Dollars or any
Foreign Currency (other than euro) (or any notice with respect thereto), or to
the issuance or payment under any Letter of Credit denominated in any Foreign
Currency (other than euro) (or any notice with respect thereto), that is also a
day on which (i) banks are open for general business in London and
(ii) commercial banks and foreign exchange markets settle payments in the
Principal Financial Center for such Foreign Currency and (c) if such day relates
to a borrowing or continuation of, a payment or prepayment of principal of or
interest on, or the Interest Period for, any Borrowing denominated in euro (or
any notice with respect thereto), or to the issuance or payment under any Letter
of Credit denominated in euro (or any notice with respect thereto), that is also
(i) a day on which banks are open for general business in London and (ii) a
TARGET Day.

 

5



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or the Issuing
Banks (as applicable) and the Lenders, as collateral for LC Exposure or
obligations of Lenders to fund participations in respect thereof (as the context
may require), cash or deposit account balances or, if any Issuing Bank
benefitting from such collateral agrees in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and/or each applicable Issuing Bank, as
applicable (which documents are hereby consented to by the Lenders). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act and the rules of the SEC thereunder as in
effect on the date hereof), of Equity Interests representing more than 35% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Company; or (b) the acquisition of direct or indirect
Control of the Company by any Person or group. Notwithstanding the foregoing,
any such acquisition shall not constitute a change of control if (i) the Company
becomes a direct or indirect wholly-owned subsidiary of a holding company,
(ii)(A) the direct or indirect holders of the voting Equity Interests of such
holding company immediately following such transaction are substantially the
same as the holders of the Company’s voting Equity Interests immediately prior
to such transaction or (B) immediately following such transaction no Person or
group (within the meaning of the Securities Exchange Act and the rules of the
SEC thereunder as in effect on the date hereof) (other than a holding company
satisfying the requirements of this sentence) is the beneficial owner, directly
or indirectly, beneficially or of record of more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding voting Equity
Interests of such holding company and (iii) no Person or group other than such
holding company shall have acquired Control of the Company.

“Change in Law” means the occurrence, after the date of this Agreement or (with
respect to any Lender) such later date on which such Lender becomes a party to
this Agreement, of: (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the interpretation
or application thereof by any Governmental Authority or (c) the compliance by
any Lender or any Issuing Bank (or, for purposes of Section 2.15(b), by any
lending office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after such date;
provided that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.

 

6



--------------------------------------------------------------------------------

“Change of Control Consent” means a consent, waiver, amendment or modification
of the Surviving Jarden Senior Notes or the consummation of an offer to exchange
the Surviving Jarden Senior Notes for new notes of the Company and a related
consent solicitation, in each case to waive any default or change of control
“put” provision thereunder that would otherwise be triggered by the Jarden
Acquisition.

“Change of Control Offer” means a change of control offer with respect to the
Surviving Jarden Senior Notes on terms that satisfy the requirement for a
“Change of Control Offer” (or equivalent term) as defined in the applicable
indentures governing the Surviving Jarden Senior Notes.

“Charges” has the meaning assigned to such term in Section 10.16.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Competitive
Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans to any Applicable Borrower and to acquire
participations in Letters of Credit issued for the account of any Applicable
Borrower hereunder, in each case in Dollars or an Agreed Foreign Currency,
expressed as a Dollar amount representing the Dollar Equivalent of the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.21 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption or other agreement
pursuant to which such Lender shall have assumed its Commitment, as applicable.
As of the Amendment and Restatement Effective Date, the aggregate amount of the
Lenders’ Commitments is $1,250,000,000.

“Commitment Fee” has the meaning assigned to such term in Section 2.12(a).

“Commitment Increase Effective Date” has the meaning assigned to such term in
Section 2.21(d).

“Company” has the meaning set forth in the introductory paragraph hereto.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by the Company for Competitive Bids in
accordance with Section 2.04.

“Competitive Loan” means a Loan made pursuant to Section 2.04.

 

7



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent deducted in determining such
Consolidated Net Income for such period, the sum of (a) income tax expense,
(b) interest expense, amortization or writeoff of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans), (c) depreciation and amortization
expense, (d) amortization of intangibles (including, but not limited to,
goodwill) and organization costs, (e) non-cash extraordinary, unusual or
non-recurring charges or losses (including restructuring charges) and (f) other
cash restructuring charges not exceeding $200,000,000 in the aggregate incurred
at any time from and after the Amendment and Restatement Effective Date, and
minus, to the extent included in determining such Consolidated Net Income for
such period, the sum of (a) interest income, (b) non-cash extraordinary, unusual
or non-recurring income or gains (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of business)
and (c) any other non-cash income, all as determined on a consolidated basis.
Notwithstanding the foregoing, for purposes of calculating the Interest Coverage
Ratio, the Elmer’s Transaction Expenses and the Jarden Transaction Expenses
shall not be added back in calculating Consolidated EBITDA.

“Consolidated Interest Expense” means, for any period and without duplication,
total interest expense (including that attributable to Capital Lease
Obligations) of the Company and its Subsidiaries for such period with respect to
all outstanding Indebtedness of the Company and its Subsidiaries accrued or
capitalized during such period (whether or not actually paid during such period)
(including all commissions, discounts and other fees and charges owed with
respect to standby letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP), but excluding any
interest expense for such period relating to quarterly or monthly income
preferred securities, quarterly income capital securities or other similar
securities. Notwithstanding the foregoing, for purposes of calculating the
Interest Coverage Ratio, Consolidated Interest Expense shall not include the
Elmer’s Transaction Expenses or the Jarden Transaction Expenses.

Notwithstanding the foregoing, Consolidated Interest Expense shall be calculated
as follows for the following periods: (a) for the period ending on the end of
the first full fiscal quarter beginning after the Jarden Acquisition Closing
Date, the product of Consolidated Interest Expense during the fiscal quarter
ending on such date multiplied by four, (b) for the period ending on the end of
the second full fiscal quarter beginning after the Jarden Acquisition Closing
Date, the product of Consolidated Interest Expense during such two fiscal
quarter period ending on such date multiplied by two, and (c) for the period
ending on the end of the third full fiscal quarter beginning after the Jarden
Acquisition Closing Date, the product of Consolidated Interest Expense during
such three fiscal quarter period ending on such date multiplied by four thirds.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Company or is merged into or consolidated with the Company or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Company) in which the Company or any of its Subsidiaries has an ownership

 

8



--------------------------------------------------------------------------------

interest, except to the extent that any such income is actually received by the
Company or such Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Subsidiary of the Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any security issued by
the Company or any of its Subsidiaries or of any agreement, instrument or other
undertaking to which the Company or any of its Subsidiaries is a party or by
which any of them or their respective property is bound (other than under the
Loan Documents) or Requirement of Law applicable to such Subsidiary.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlling Stock Disposition” has the meaning assigned to such term in
Section 6.04.

“Currency” means the lawful currency of a country.

“Currency Valuation Notice” has the meaning assigned to such term in
Section 2.11(b)(ii).

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit fees, an interest rate equal to (i) the Alternate Base Rate plus
(ii) the Applicable Rate, if any, applicable to ABR Loans plus (iii) 2.00% per
annum; provided, however, that with respect to a Eurocurrency Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit fees, a rate equal to the
Applicable Rate applicable to Eurocurrency Revolving Loans plus 2.00% per annum.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to the Administrative Agent, any Issuing Bank or any Lender any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Company or the
Administrative Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed,

 

9



--------------------------------------------------------------------------------

within three Business Days after request by the Administrative Agent, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its funding obligations hereunder
(including in respect of Letters of Credit), provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s receipt of such certification in form and substance
satisfactory to it (and the Administrative Agent shall promptly furnish a copy
thereof to the Company), or (d) has become the subject of a Bankruptcy Event or
a Bail-In Event.

“Disposition” has the meaning assigned to such term in Section 6.04(a)(E).

“Disposition Period” means, for any Disposition, a period of twelve months
ending on the date of such Disposition.

“Dollar Equivalent” means, with respect to any amount, at the time of
determination thereof, (a) if such amount is expressed in Dollars, such amount
and (b) if such amount is expressed in a Foreign Currency, the amount of Dollars
that would be required to purchase the amount of such Foreign Currency on the
date two Business Days prior to such date (or, in the case of any redenomination
under the last sentence of Section 2.18(a), on the date of redenomination
therein referred to), in each case, based upon the spot selling rate at which
the Administrative Agent offers to sell such Foreign Currency for Dollars in the
London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two Business Days later.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Company that is incorporated
under the laws of the United States of America or any State thereof or the
District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person (other than any Ineligible Person) that
meets the requirements to be an assignee under Section 10.04(b)(i) (subject to
such consents, if any, as may be required thereunder).

“Elmer’s” means Elmer’s Products, Inc., a Delaware corporation.

“Elmer’s Acquisition” means the acquisition by the Company, directly or
indirectly, of all of the outstanding Equity Interests of Elmer’s pursuant to
that certain Share Purchase Agreement, dated as of October 2, 2015, by and among
the Company, Elmer’s and Berwind Consumer Products LLC, a Delaware limited
liability company.

 

10



--------------------------------------------------------------------------------

“Elmer’s Transaction Expenses” means the transaction expenses related to the
Elmer’s Acquisition and the related transactions (including, without limitation,
structuring fees, upfront fees and professional fees in connection with the
associated bridge financing).

“Entitled Person” has the meaning assigned to such term in Section 10.17.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure by any Plan
to meet the minimum funding standard of Sections 412 and 430 of the Code or
Sections 302 and 303 of ERISA, in each case, whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

11



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“euro” means the single currency of Participating Member States of the European
Union.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate (or, in the case of
a Competitive Loan, the LIBO Rate).

“Event of Default” has the meaning assigned to such term in Article 8.

“Excluded Foreign Subsidiary” means any Foreign Subsidiary; provided, however,
that (x) the Administrative Agent and the Company may agree that,
notwithstanding the foregoing, any such Foreign Subsidiary shall not be an
“Excluded Foreign Subsidiary” and (y) no such Foreign Subsidiary shall be an
“Excluded Foreign Subsidiary” if such Foreign Subsidiary has provided a
Guarantee with respect to any debt for borrowed money of the Company or any of
its Domestic Subsidiaries or Jarden or any of its domestic subsidiaries.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Commitment” has the meaning assigned to such term in Section 2.12(b).

“Existing Credit Agreement” has the meaning set forth in the first recital to
this Agreement.

“Existing Lenders” has the meaning set forth in the first recital to this
Agreement.

“Existing Maturity Date” has the meaning assigned to such term in Section 2.22.

“Existing Notes” means, collectively, the following debt instruments of the
Company: (a) 2.050% Notes due 2017, issued pursuant to the 2012 Indenture;
(b) 2.150% Notes due 2018, issued pursuant to the 2014 Indenture; (c) 6.25%
Notes due 2018, issued pursuant to the 1995 Indenture; (d) 2.875% Notes due
2019, issued pursuant to the 2014 Indenture; (e) 4.70% Notes due 2020, issued
pursuant to the 1995 Indenture; (f) 4.000% Notes due 2022, issued pursuant to
the 2012 Indenture; (g) 4.000% Notes due 2024, issued pursuant to the 2014
Indenture; (h) 3.900% Notes due 2025, issued pursuant to the 2014 Indenture; and
(i) 6.11% Notes due 2028, issued pursuant to the 1995 Indenture.

 

12



--------------------------------------------------------------------------------

“Extending Lender” has the meaning assigned to such term in Section 2.22.

“Extension Date” has the meaning assigned to such term in Section 2.22.

“FATCA” means current Sections 1471 through 1474 of the Code and any amended or
successor version of such Sections that is substantially comparable to such
Sections, any regulations with respect thereto or official administrative
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any applicable intergovernmental agreements with
respect to the implementation of the foregoing, and any official interpretations
thereof.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.

“Fitch” means Fitch Investors Services, Inc.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurocurrency Competitive Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Foreign Currency” means any Currency other than Dollars.

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

“Foreign Lender” means (a) if any Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if any Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary of the Company that is not a Domestic
Subsidiary.

 

13



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means any nation or government, or state or political
subdivision thereof, and any agency, authority, instrumentality, regulatory
body, court, administrative tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“GS Bank” means Goldman Sachs Bank USA.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee of any guarantor shall be deemed to be the lower of (i) an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee is made and (ii) the maximum amount for which such
guarantor may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless such primary obligation and the maximum amount for which such
guarantor may be liable are not stated or determinable, in which case the amount
of such Guarantee shall be such guarantor’s maximum reasonably anticipated
liability in respect thereof as determined by the Company in good faith.

“Guaranteed Obligations” has the meaning assigned to such term in Section 7.01.

“Guarantor” means (i) subject to Section 10.18, each Person that has provided a
Guarantee in respect of the Guaranteed Obligations, in each case from the date
on which such Person has delivered to the Administrative Agent an executed
counterpart of this Agreement, a Guarantor Joinder Agreement or comparable
guaranty documentation reasonably satisfactory to the Administrative Agent, as
the case may be, and (ii) solely with respect to Obligations of each Subsidiary
Borrower, the Company.

“Guarantor Joinder Agreement” means a Guarantor Joinder Agreement among the
Company, each applicable Guarantor and the Administrative Agent substantially in
the Form of Exhibit B (and with such changes thereto as shall be necessary or
appropriate as reasonably agreed to by the Administrative Agent and the
Company).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

14



--------------------------------------------------------------------------------

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

“Indebtedness” means, as to any Person at any date (without duplication):
(a) indebtedness created, issued, incurred or assumed by such Person for
borrowed money or evidenced by bonds, debentures, notes or similar instruments;
(b) all obligations of such Person to pay the deferred purchase price of
property or services, excluding, however, trade accounts payable (other than for
borrowed money) arising in, and accrued expenses incurred in, the ordinary
course of business of such Person so long as such trade accounts payable are
paid within 120 days of the date the respective goods are delivered or the
services are rendered; (c) all Indebtedness of others secured by a Lien on any
asset of such Person, whether or not such Indebtedness is assumed by such
Person; (d) all Indebtedness of others guaranteed by such Person; (e) all
Capital Lease Obligations; (f) reimbursement obligations of such Person (whether
contingent or otherwise) in respect of bankers acceptances, surety or other
bonds and similar instruments (other than commercial, standby or performance
letters of credit); (g) unpaid reimbursement obligations of such Person (other
than contingent obligations) in respect of commercial, standby or performance
letters of credit; and (h) debt securities or obligations (including preferred
debt securities) issued in connection with Permitted Securitizations included as
indebtedness in accordance with GAAP on a consolidated balance sheet of such
Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

“Index Debt” means senior, unsecured, long-term Indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Ineligible Person” has the meaning assigned to such term in Section 10.04(b).

“Information” has the meaning assigned to such term in Section 10.12.

“Interest Coverage Ratio” means, as at any date of determination thereof, the
ratio of (a) Consolidated EBITDA for the period of four consecutive fiscal
quarters ending on or most recently ended prior to such date to (b) Consolidated
Interest Expense for such period; provided that for purposes of calculating the
Interest Coverage Ratio, (x) the Elmer’s Transaction Expenses and the Jarden
Transaction Expenses shall not be added back in calculating Consolidated EBITDA
and (y) Consolidated Interest Expense shall not include the Elmer’s Transaction
Expenses or the Jarden Transaction Expenses.

“Interest Election Request” means a request by the Applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurocurrency
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and (c) with respect to any Fixed
Rate Loan, the last day of

 

15



--------------------------------------------------------------------------------

the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Fixed Rate Borrowing with an Interest Period of more than
90 days’ duration (unless otherwise specified in the applicable Competitive Bid
Request), each day prior to the last day of such Interest Period that occurs at
intervals of 90 days’ duration after the first day of such Interest Period, and
any other dates that are specified in the applicable Competitive Bid Request as
Interest Payment Dates with respect to such Borrowing.

“Interest Period” means (a) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
or, with respect to such portion of any Eurocurrency Borrowing denominated in a
Foreign Currency that is scheduled to be repaid on the Maturity Date, a period
of less than one month’s duration commencing on the date of such Borrowing and
ending on the Maturity Date, as the Company may elect, and (b) with respect to
any Fixed Rate Borrowing, the period (which shall not be more than 180 days)
commencing on the date of such Borrowing and ending on the date specified in the
applicable Competitive Bid Request; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing (other than an Interest Period pertaining to a Eurocurrency Borrowing
denominated in a Foreign Currency that ends on the Maturity Date that is
permitted to be of less than one month’s duration as provided in this
definition) that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available (for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available (for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

“Investment Grade Rating Condition” means that the Surviving Jarden Senior Notes
shall have an “Investment Grade Rating” as defined in the applicable indentures
governing the Surviving Jarden Senior Notes.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means (a) each of JPMCB, GS Bank, Barclays Bank PLC, Citibank,
N.A. and Royal Bank of Canada (provided that, unless such Issuing Bank shall
have specifically consented in writing thereto in a given instance, none of GS
Bank, Barclays Bank PLC nor Royal Bank of Canada nor any of their respective
Affiliates shall be obligated to issue any trade Letters of Credit (and each of
GS Bank, Barclays Bank PLC and Royal Bank of Canada and their respective
Affiliates shall be obligated to issue only standby Letters of Credit)),
(b) each other Lender selected from time to time by the Company to be an Issuing
Bank hereunder (provided

 

16



--------------------------------------------------------------------------------

that such Lender shall be reasonably acceptable to the Administrative Agent and
shall have agreed to be an Issuing Bank hereunder in a writing satisfactory to
the Administrative Agent, executed by such Lender, the Company and the
Administrative Agent) and (c) each issuer of a Jarden Letter of Credit that
shall be deemed to be an Issuing Bank hereunder pursuant to Section 2.06(k)(ii),
each in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder. An Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to any Letter of Credit issued by such Affiliate.

“Japanese Yen” means the lawful currency of Japan.

“Jarden” means Jarden Corporation, a Delaware corporation.

“Jarden 3.75% Senior Notes” means the 3.75% Senior Notes of Jarden due 2021
(issued pursuant to an Indenture, dated as of July 14, 2014, among Jarden, the
guarantors party thereto, Wells Fargo Bank, National Association, as trustee,
and Société Générale Bank & Trust, as paying agent, transfer agent, registrar
and authenticating agent), as further supplemented, amended or modified (but not
increased in aggregate principal amount) from time to time.

“Jarden 5.00% Senior Notes” means the 5.00% Senior Notes of Jarden due 2023
(issued pursuant to an Indenture, dated as of October 30, 2015, among Jarden,
each of the guarantors party thereto and Wells Fargo Bank, National Association,
as trustee), as further supplemented, amended or modified (but not increased in
aggregate principal amount) from time to time.

“Jarden Acquisition” means the acquisition by the Company, directly or through a
Wholly-Owned Subsidiary, of all of the outstanding Equity Interests of Jarden
pursuant to the Jarden Acquisition Agreement.

“Jarden Acquisition Agreement” means the Agreement and Plan of Merger, dated as
of December 13, 2015, among Jarden, the Company, NCPF Acquisition Corp. I, a
Delaware corporation, and NCPF Acquisition Corp. II, a Delaware corporation, as
amended from time to time.

“Jarden Acquisition Closing Date” means the date on which the Jarden Acquisition
shall have been consummated.

“Jarden Convertible Notes” means the following instruments of Jarden:

(a) 1.875% Senior Subordinated Convertible Notes due 2018 (issued pursuant to an
Indenture, dated as of September 18, 2012, among Jarden, the guarantors party
thereto and Wells Fargo Bank, National Association, as trustee);

(b) 1.50% Senior Subordinated Convertible Notes due 2019 (issued pursuant to an
Indenture, dated as of June 12, 2013, among Jarden, the guarantors party thereto
and Wells Fargo Bank, National Association, as trustee); and

(c) 1.125% Senior Subordinated Convertible Notes due 2034 (issued pursuant to an
Indenture, dated as of March 17, 2014, among Jarden, the guarantors party
thereto and Wells Fargo Bank, National Association, as trustee),

 

17



--------------------------------------------------------------------------------

in each case, as further supplemented, amended or modified (but not increased in
aggregate principal amount) from time to time.

“Jarden Credit Agreement” means the Amended and Restated Credit Agreement, dated
as of December 19, 2014, among Jarden, as the U.S. borrower, Jarden Lux Holdings
S.à r.l. and Charm Lux Finco S.à r.l., as the Luxembourg borrowers, Barclays
Bank PLC, as administrative agent and collateral agent, and the lenders and
letter of credit issuers party thereto, as further supplemented, amended or
modified from time to time.

“Jarden Letter of Credit” means each letter of credit issued under the Jarden
Credit Agreement by a financial institution that is a Lender and that has agreed
in writing with the Company and the Administrative Agent that it will act as the
Issuing Bank with respect to such letter of credit.

“Jarden Receivables Facility” means the Third Amended and Restated Loan
Agreement, dated as of February 17, 2012, among Jarden Receivables, LLC, as
borrower, the Acquired Company, as initial servicer, SunTrust Robinson Humphrey,
Inc, as administrator, and the other lenders and issuing lenders party thereto,
as further supplemented, amended or modified from time to time prior to the date
hereof.

“Jarden Transaction Expenses” means the transaction expenses related to the
Jarden Acquisition and the related transactions (including, without limitation,
structuring fees, upfront fees and professional fees in connection with the
associated bridge financing).

“JPMCB” means JPMorgan Chase Bank, N.A.

“LC Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by an
Issuing Bank.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Documents” means, with respect to any Letter of Credit, each LC Application
and any other document, agreement and instrument entered into by an Issuing Bank
and the Applicable Borrower (and/or the Company, as applicable) in favor of such
Issuing Bank and relating to such Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Applicable Borrowers at such time; provided that with respect to any Letter of
Credit that, by its terms or the terms of any document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time. The LC Exposure of any Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time.

“LC Sublimit” means, at any time, the lesser of (a) $100,000,000 and (b) the
total Commitments.

 

18



--------------------------------------------------------------------------------

“Lead Arrangers” means the Joint Lead Arrangers and Joint Bookrunners listed on
the cover page of this Agreement.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or any
other agreement entered into hereunder pursuant to which such Person becomes a
Lender, other than any such Person that ceases to be a party hereto pursuant to
an Assignment and Assumption.

“Letter of Credit” means any letter of credit issued or deemed issued pursuant
to this Agreement (including, for the avoidance of doubt, any Jarden Letters of
Credit to the extent deemed to have been issued under this Agreement pursuant to
Section 2.06(k)(ii)).

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in
Dollars or any Foreign Currency for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for Dollars or such
Foreign Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”), at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period, but is available for periods shorter than and in excess of the
applicable Interest Period with respect to the applicable currency (an “Impacted
Interest Period”), then the LIBO Rate shall be the Interpolated Rate; provided
that if any Interpolated Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement. If at any time there is no LIBO
Screen Rate in respect of any particular Agreed Foreign Currency, then the LIBO
Rate with respect to such Agreed Foreign Currency for any Interest Period shall
be the interest rate per annum, as determined by the Administrative Agent, to be
the rate at which deposits in such Agreed Foreign Currency are offered by major
banks in the London or other offshore interbank market for such Agreed Foreign
Currency to the Administrative Agent at approximately 11:00 a.m., London time
(or such other time as may be customary with respect to such other offshore
interbank market), two Business Days prior to the commencement of such Interest
Period for the same duration as such Interest Period.

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate.”

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

19



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the promissory notes (if any) issued
pursuant to Section 2.10, the LC Documents and each Subsidiary Borrower Joinder
Agreement.

“Loan Parties” means the Borrowers and the Guarantors.

“Loans” means the loans made by the Lenders to the Applicable Borrowers pursuant
to this Agreement.

“Local Time” means (a) in the case of Loans or Letters of Credit denominated in
any Agreed Foreign Currency, London time and (b) in all other cases, New York
time.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

“Margin Stock” means margin stock within the meaning of Regulations T, U and X.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of any Loan Party to perform any of its
material obligations under the Loan Documents to which it is a party or (c) the
validity or enforceability of the rights of or benefits available to
Administrative Agent, the Issuing Banks and the Lenders under the Loan
Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $125,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means January 26, 2021 (or, if such day is not a Business Day,
the Maturity Date shall be the next preceding Business Day); provided that, with
respect to any Extending Lender, if maturity is extended pursuant to
Section 2.22, “Maturity Date” for such Lender shall mean such extended maturity
date for such as determined pursuant to such Section.

“Maximum Rate” has the meaning assigned to such term in Section 10.16.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Worth” means, at any time, the consolidated Equity Interests of the Company
and its Subsidiaries determined on a consolidated basis without duplication in
accordance with GAAP.

“Non-Extending Lender” has the meaning assigned to such term in Section 2.22.

 

20



--------------------------------------------------------------------------------

“Notes” means up to $9,600,000,000 in aggregate principal amount of senior
unsecured notes of the Company pursuant to a Notes Offering as contemplated by
the Bridge Commitment Letter.

“Notes Offering” means the issuance of the Notes pursuant to a registered public
offering or Rule 144A or other private placement.

“Notice Date” has the meaning assigned to such term in Section 2.22.

“Obligations” means, collectively, all of the Indebtedness, liabilities and
obligations of any Loan Party (including, for avoidance of doubt, in the case of
the Company, as Guarantor under Article 7) to the Administrative Agent, the
Lenders and/or the Issuing Banks arising under this Agreement and the other Loan
Documents (including all reimbursement obligations in respect of Letters of
Credit), in each case whether fixed, contingent (including the obligations
incurred as a guarantor), now existing or hereafter arising, created, assumed,
incurred or acquired, and whether before or after the occurrence of any Event of
Default under clause (h) or (i) of Article 8 and including any obligation or
liability in respect of any breach of any representation or warranty and all
post-petition interest and funding losses, whether or not allowed as a claim in
any proceeding arising in connection with such an event.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or any Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).

“Participant” has the meaning assigned to such term in Section 10.04.

“Participant Register” has the meaning assigned to such term in
Section 10.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with the
legislation of the European Union relating to the European Monetary Union.

“Patriot Act” has the meaning assigned to such term in Section 10.15.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

21



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety, customs, reclamation and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article 8; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Securitization” means one or more accounts receivable facilities, the
obligations in respect of which are non-recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to the Company and its Subsidiaries (other than a Receivables
Subsidiary), pursuant to which the Company or a Subsidiary sells its accounts
receivable to either (a) a Person that is not a Subsidiary or (b) a Receivables
Subsidiary that in turn funds such purchase by purporting to sell its accounts
receivable to a Person that is not a Subsidiary or by borrowing from such a
Person or from another Receivables Subsidiary that in turn funds itself by
borrowing from such a Person, in each case as amended, supplemented, amended and
restated or otherwise modified from time to time.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

“Principal Financial Center” means, with respect to any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

 

22



--------------------------------------------------------------------------------

“Pro Forma Basis” means:

(a) any Specified Transaction during the applicable reference period or, other
than for purposes of calculating the ratios set forth in Section 6.06 or
Section 6.07, subsequent to the reference period and on or prior to the date of
determination, will be given pro forma effect as if it had occurred on the first
day of such reference period; and

(b) any Indebtedness incurred (including by assumption or guarantee) or repaid
(including by redemption, repayment, retirement or extinguishment) in connection
with a Specified Transaction during the applicable reference period or, other
than for purposes of calculating the ratios set forth in Section 6.06 or
Section 6.07, subsequent to the reference period and on or prior to the date of
determination shall be given pro forma effect as if it had occurred on the first
day of such reference period (in the case of the Interest Coverage Ratio) or on
the last day of such reference period (in the case of the ratio of Total
Indebtedness to Total Capital).

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

“Rating Agency” means Moody’s, S&P or Fitch.

“Receivables Subsidiary” means any Subsidiary formed for the purpose of
facilitating or entering into one or more Permitted Securitizations and that in
each case engages only in activities reasonably related or incidental thereto;
provided that the Equity Interests of each Receivables Subsidiary shall at all
times be 100% owned, directly or indirectly, by a Loan Party.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Register” has the meaning assigned to such term in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
for the purpose of determining the Required Lenders needed for any waiver,
amendment, modification or consent hereunder, any Lender that is the Company or
any Affiliate of the Company shall be disregarded.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, any executive vice president, or any Financial Officer of
such Person and, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of the
applicable Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of any Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

 

23



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and its successors and assigns.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled or 50% or more owned by any such Person or
group of such Persons described in the foregoing clause (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or any member state thereof, or Her
Majesty’s Treasury of the United Kingdom.

“SEC” means the United States Securities and Exchange Commission or any
successor agency.

“Second Currency” has the meaning assigned to such term in Section 10.17.

“Securities Exchange Act” means Securities Exchange Act of 1934, as amended.

“Specified Currency” has the meaning assigned to such term in Section 10.17.

“Specified Place” has the meaning assigned to such term in Section 10.17.

“Specified Transaction” means any (a) disposition of all or substantially all
the assets of or all the Equity Interests of any Subsidiary of the Company or of
any product line, business unit, line of business or division of the Company or
any of its Subsidiaries or (b) acquisition of all or substantially all the
assets of any Person, or of any product line, business unit, line of business or
division of any Person, or acquisition of the Equity Interests of any Person
that will become a Subsidiary of the Company after giving effect to such
acquisition.

“Significant Subsidiary” means, at any time, (a) any Subsidiary Borrower or
(b) any other Subsidiary of the Company if the revenues of such Subsidiary and
its Subsidiaries for the four consecutive fiscal quarters of such Subsidiary
most recently ended (determined on a consolidated basis without duplication in
accordance with GAAP and whether or not such Person was a Subsidiary of the
Company during all or any part of the fiscal period of the Company

 

24



--------------------------------------------------------------------------------

referred to below) exceed an amount equal to 5% of the total revenues of the
Company and its Subsidiaries for the four consecutive fiscal quarters of the
Company most recently ended (determined on a consolidated basis without
duplication in accordance with GAAP and including such Subsidiary and its
Subsidiaries on a pro forma basis if such Subsidiary was not a Subsidiary of the
Company).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “eurocurrency liabilities” in Regulation D of the
Federal Reserve Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, partnership, limited liability company or other entity of which at
least a majority of the outstanding shares of stock or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership, limited liability company or other entity
(irrespective of whether or not at the time stock or other ownership interests
of any other class or classes of such corporation, partnership, limited
liability company or other entity shall have or might have voting power by
reason of the happening of any contingency) is at the time directly or
indirectly owned or Controlled by such Person and/or one or more of the
subsidiaries of such Person. “Wholly-Owned Subsidiary” means any such
corporation, partnership, limited liability company or other entity of which all
such shares or other ownership interests, other than directors’ qualifying
shares or shares held by nominees to satisfy any requirement as to minimum
number of shareholders, are so owned or Controlled.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Borrower” has the meaning assigned to such term in Section 2.05(b).

“Subsidiary Borrower Joinder Agreement” means a Subsidiary Borrower Joinder
Agreement between the Company, the applicable Subsidiary Borrower and the
Administrative Agent, substantially in the form of Exhibit C (and with such
changes thereto as shall be necessary or appropriate as agreed to by the
Administrative Agent).

“Surviving Jarden Senior Notes” means the Jarden 3.75% Senior Notes and the
Jarden 5.00% Senior Notes.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

25



--------------------------------------------------------------------------------

“TARGET Day” means any day on which the Trans-European Automated Real time Gross
Settlement Express Transfer payment system (or any successor settlement system
as determined by the Administrative Agent) is open for the settlement of
payments in euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Credit Agreement” means the Term Loan Credit Agreement, dated as of
January 26, 2016, among the Company, as borrower, the guarantors from time to
time party thereto, the lenders party thereto and JPMCB, as administrative
agent.

“Term Loan Facility” means a term loan facility in an aggregate principal amount
of up to $1,500,000,000 pursuant to the Term Loan Credit Agreement.

“Total Capital” means the sum of (a) Net Worth plus (b) Total Indebtedness.

“Total Consolidated Assets” means, at any time, the total assets of the Company
and its Subsidiaries determined on a consolidated basis without duplication in
accordance with GAAP and based upon the total of all assets of the Company and
its Subsidiaries at such time appearing on the most recent consolidated balance
sheet of the Company furnished to the Lenders pursuant to Section 3.04,
Section 5.01(a) or 5.01(b), as the case may be.

“Total Indebtedness” means, as at any time, the total Indebtedness of the
Company and its Subsidiaries determined on a consolidated basis without
duplication.

“Transactions” means the execution, delivery and performance by each Loan Party
of this Agreement and the other Loan Documents to which it is a party, the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

“Upfront Fee” has the meaning assigned to such term in Section 2.12(b).

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Wholly-Owned Subsidiary” shall have the meaning assigned to such term in the
definition of “subsidiary”.

 

26



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. For the avoidance of doubt, it is
agreed that for all purposes under this Agreement, Capital Lease Obligations
shall be calculated in accordance with GAAP as of the Amendment and Restatement
Effective Date unless otherwise agreed by the Company and the Required Lenders.
Except as expressly provided for in the definition of “Consolidated Interest
Expense”, the ratios specified in Section 6.06 and Section 6.07 and any
determination of Total Consolidated Assets shall be calculated on a Pro Forma
Basis.

 

27



--------------------------------------------------------------------------------

Section 1.05. Currencies; Currency Equivalents.

(a) At any time, any reference in the definition of the term “Agreed Foreign
Currency” or in any other provision of this Agreement to the Currency of any
particular nation means the lawful currency of such nation at such time whether
or not the name of such Currency is the same as it was on the date hereof.
Except as provided in the last sentence of Section 2.18(a), for purposes of
determining (i) whether the amount of any Borrowing or Letter of Credit,
together with all other Borrowings then outstanding or to be borrowed thereunder
at the same time as such Borrowing, would exceed the total Commitments, (ii) the
aggregate unutilized amount of the Commitments, (iii) the Revolving Credit
Exposure, (iv) the LC Exposure and (v) whether the face amount of outstanding
Letters of Credit issued by any Issuing Bank exceeds such Issuing Bank’s
Applicable LC Fronting Sublimit, the outstanding principal or undrawn face
amount of any Borrowing or Letter of Credit that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount of Foreign
Currency of such Borrowing determined as of the date of such Borrowing
(determined in accordance with the last sentence of the definition of the term
“Interest Period”) or of such Letter of Credit determined as of the date of the
issuance thereof, as the case may be.

(b) Wherever in this Agreement in connection with a Borrowing or Loan an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing or Loan is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Dollar amount (rounded to the
nearest 1,000 units of such Foreign Currency).

(c) Each obligation hereunder of any party hereto that is denominated in a
Currency of a country that is not a Participating Member State on the date
hereof shall, effective from the date on which such country becomes a
Participating Member State, be redenominated in euro in accordance with the
legislation of the European Union applicable to the European Monetary Union;
provided that, if and to the extent that any such legislation provides that any
such obligation of any such party payable within such Participating Member State
by crediting an account of the creditor can be paid by the debtor either in euro
or such Currency, such party shall be entitled to pay or repay such amount
either in euro or in such Currency. If the basis of accrual of interest or fees
expressed in this Agreement with respect to an Agreed Foreign Currency of any
country that becomes a Participating Member State after the date on which such
Currency becomes an Agreed Foreign Currency shall be inconsistent with any
convention or practice in the interbank market for the basis of accrual of
interest or fees in respect of the euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
country becomes a Participating Member State; provided that, with respect to any
Borrowing denominated in such Currency that is outstanding immediately prior to
such date, such replacement shall take effect at the end of the Interest Period
therefor. Without prejudice to the respective liabilities of the Loan Parties to
the Lenders and the Issuing Banks and of the Lenders and the Issuing Banks to
the Loan Parties under or pursuant to this Agreement, each provision of this
Agreement shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time reasonably specify in writing to the
Company to be necessary or appropriate to reflect the introduction or changeover
to the euro in any country that becomes a Participating Member State after the
date hereof.

ARTICLE 2

THE CREDITS

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans in Dollars or any Agreed Foreign
Currency to any

 

28



--------------------------------------------------------------------------------

Applicable Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment or (b) the total Revolving
Credit Exposures of all the Lenders exceeding the total Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, each
Applicable Borrower may borrow, prepay and reborrow Revolving Loans.

Section 2.02. Loans and Borrowings.

(a) Obligations of Lenders. Each Revolving Loan shall be made as part of a
Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.04. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

(b) Types of Loans. Subject to Section 2.14, (i) each Revolving Borrowing shall
be comprised entirely of ABR Loans or Eurocurrency Loans of the same Currency as
the Applicable Borrower may request in accordance herewith; provided that ABR
Loans shall only be denominated in Dollars, and (ii) each Competitive Borrowing
shall be comprised entirely of Eurocurrency Loans or Fixed Rate Loans as the
Company may request in accordance herewith. Each Lender at its option may make
any Eurocurrency Loan or any Loan to a Subsidiary Borrower by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurocurrency Revolving Borrowing, such Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $5,000,000. At the time that each ABR Revolving Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Competitive Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 20 Eurocurrency Borrowings outstanding.

(d) Limitation on Interest Periods. Notwithstanding any other provision of this
Agreement, no Applicable Borrower shall be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

Section 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Applicable Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurocurrency Borrowing denominated in
Dollars, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Borrowing, (b) in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency, not later than 11:00 a.m., London
time, three Business Days before the date of the proposed Borrowing or (c) in
the case of an ABR Borrowing, not later than 11:00 a.m., New York City time, on
the date of the proposed Borrowing (which shall be a Business Day); provided
that any such notice of an ABR Revolving Borrowing

 

29



--------------------------------------------------------------------------------

to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Applicable Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) the Applicable Borrower;

(ii) the aggregate amount and Currency of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) in the case of a Borrowing denominated in Dollars, whether such Borrowing
is to be an ABR Borrowing or a Eurocurrency Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of such Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Currency of a Revolving Borrowing is specified, then
the requested Revolving Borrowing shall be denominated in Dollars. If no
election as to the Type of Revolving Borrowing is specified, then the requested
Revolving Borrowing shall be an ABR Borrowing unless an Agreed Foreign Currency
has been specified, in which case the requested Revolving Borrowing shall be a
Eurocurrency Borrowing denominated in such Agreed Foreign Currency. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, (i) if the Currency specified for such Borrowing is Dollars (or if no
Currency has been so specified), the requested Borrowing shall be made instead
as an ABR Borrowing, and (ii) if the Currency specified for such Borrowing is an
Agreed Foreign Currency, the Applicable Borrower shall be deemed to have
selected an Interest Period of one-month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04. Competitive Bid Procedure.

(a) Requests for Bids by Borrowers. Subject to the terms and conditions set
forth herein, from time to time during the Availability Period any Applicable
Borrower may request Competitive Bids and may (but shall not have any obligation
to) accept Competitive Bids and borrow Competitive Loans; provided that the
aggregate principal amount of Competitive Loans at any time outstanding shall
not exceed $500,000,000. Competitive Loans shall not constitute a utilization of
the Commitments. To request Competitive Bids, the Applicable Borrower shall
notify the Administrative Agent of such request by telephone, (x) in the case of
a Eurocurrency Borrowing denominated in Dollars, not later than 11:00 a.m., New
York City time, four Business Days before the date of the proposed Borrowing,
(y) in the case of a Eurocurrency Borrowing denominated in a Foreign Currency,
not later than 11:00 a.m., London time, four Business Days before the date of
the proposed Borrowing and (z) in the case of a Fixed Rate Borrowing, not

 

30



--------------------------------------------------------------------------------

later than 10:00 a.m., New York City time, one Business Day before the date of
the proposed Borrowing; provided that the Applicable Borrowers may submit up to
(but not more than) 15 Competitive Bid Requests on the same day, but a
Competitive Bid Request shall not be made within five Business Days after the
date of any previous Competitive Bid Request, unless any and all such previous
Competitive Bid Requests shall have been withdrawn or all Competitive Bids
received in response thereto rejected. Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Competitive Bid Request in a form approved by
the Administrative Agent and signed by the Applicable Borrower. Each such
telephonic and written Competitive Bid Request shall specify the following
information in compliance with Section 2.02:

(i) the Applicable Borrower;

(ii) the aggregate amount and Currency of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) in the case of a Borrowing denominated in Dollars, whether such Borrowing
is to be a Eurocurrency Borrowing or a Fixed Rate Borrowing;

(v) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and

(vi) the location and number of such Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

(b) Making of Bids by Lenders. Each Lender may (but shall not have any
obligation to) make one or more Competitive Bids to the Applicable Borrower in
response to a Competitive Bid Request. Each Competitive Bid by a Lender must be
in a form approved by the Administrative Agent and must be received by the
Administrative Agent by telecopy, in the case of a Eurocurrency Borrowing, not
later than 9:30 a.m., London time, three Business Days before the proposed date
of such Borrowing, and in the case of a Fixed Rate Borrowing, not later than
9:30 a.m., New York City time, on the proposed date of such Borrowing.
Competitive Bids that do not conform substantially to the form approved by the
Administrative Agent may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the applicable Lender as promptly as
practicable. Each Competitive Bid shall specify (i) the name of the Applicable
Borrower, (ii) the Currency of the Competitive Loan or Loans that the Lender is
willing to make, (iii) the principal amount (which shall be a minimum of
$5,000,000 and an integral multiple of $1,000,000 and which may equal the entire
principal amount of the Competitive Borrowing requested by the Applicable
Borrower) of the Competitive Loan or Loans that the Lender is willing to make,
(iv) the Competitive Bid Rate or Rates at which the Lender is prepared to make
such Loan or Loans (expressed as a percentage rate per annum in the form of a
decimal to no more than four decimal places) and (v) the Interest Period
applicable to each such Loan and the last day thereof. No Competitive Bid shall
contain qualifying, conditional or similar language or propose terms other than
or in addition to those set forth in the applicable Competitive Bid Request and,
in particular, no Competitive Bid may be conditioned upon acceptance by the
Company of all (or some specified minimum) of the principal amount of the
Competitive Loan

 

31



--------------------------------------------------------------------------------

for which such Competitive Bid is made; provided that Competitive Bids submitted
by the same Lender may be conditioned on such Lender not being required to make
Competitive Loans in excess of a specified aggregate amount.

(c) Notification of Bids by Administrative Agent. The Administrative Agent shall
promptly (but in any event at least one hour prior to the times specified in the
second sentence of Section 2.04(d)) notify the Applicable Borrower by telecopy
of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.

(d) Acceptance of Bids by Borrowers. Subject only to the provisions of this
paragraph, the Applicable Borrower may accept or reject any Competitive Bid. The
Applicable Borrower shall notify the Administrative Agent by telephone,
confirmed by telecopy in a form approved by the Administrative Agent, whether
and to what extent it has decided to accept or reject each Competitive Bid,
(x) in the case of a Eurocurrency Competitive Borrowing denominated in Dollars,
not later than 11:00 a.m., New York City time, three Business Days before the
date of the proposed Competitive Borrowing, (y) in the case of a Eurocurrency
Competitive Borrowing denominated in a Foreign Currency, not later than 11:00
a.m., London time, three Business Days before the date of the proposed
Competitive Borrowing and (z) in the case of a Fixed Rate Borrowing, not later
than 11:00 a.m., New York City time, on the proposed date of the Competitive
Borrowing; provided that (i) the failure of the Applicable Borrower to give such
notice shall be deemed to be a rejection of each Competitive Bid, (ii) the
Applicable Borrower shall not accept a Competitive Bid made at a particular
Competitive Bid Rate if the Applicable Borrower rejects a Competitive Bid made
at a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive
Bids accepted by the Applicable Borrower shall not exceed the aggregate amount
of the requested Competitive Borrowing specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) above, the
Applicable Borrower may accept Competitive Bids at the same Competitive Bid Rate
in part, which acceptance, in the case of multiple Competitive Bids at such
Competitive Bid Rate, shall be made pro rata in accordance with the amount of
each such Competitive Bid, and (v) except pursuant to clause (iv) above, no
Competitive Bid shall be accepted for a Competitive Loan unless such Competitive
Loan is in a minimum principal amount of $5,000,000 and an integral multiple of
$1,000,000; provided further that if a Competitive Loan must be in an amount
less than $5,000,000 because of the provisions of clause (iv) above, such
Competitive Loan may be for a minimum of $1,000,000 or any integral multiple
thereof, and in calculating the pro rata allocation of acceptances of portions
of multiple Competitive Bids at a particular Competitive Bid Rate pursuant to
clause (iv) above the amounts shall be rounded to integral multiples of
$1,000,000 in a manner determined by the Applicable Borrower. A notice given by
any Applicable Borrower pursuant to this paragraph shall be irrevocable.

(e) Notification of Acceptances by Administrative Agent. The Administrative
Agent shall promptly notify each bidding Lender by telecopy whether or not its
Competitive Bid has been accepted (and, if so, the amount and Competitive Bid
Rate so accepted), and each successful bidder will thereupon become bound,
subject to the terms and conditions hereof, to make the Competitive Loan in
respect of which its Competitive Bid has been accepted.

(f) Bids by Administrative Agent. If the Administrative Agent shall elect to
submit a Competitive Bid in its capacity as a Lender, it shall submit such
Competitive Bid directly to the Applicable Borrower at least one quarter of an
hour earlier than the time by which the other Lenders are required to submit
their Competitive Bids to the Administrative Agent pursuant to paragraph (b) of
this Section.

 

32



--------------------------------------------------------------------------------

Section 2.05. Designation of Additional Borrowers.

(a) Designation. Subject to the terms and conditions of this Section, the
Company may, at any time or from time to time after the Amendment and
Restatement Effective Date upon not less than 5 Business Days’ notice (or such
shorter period which is reasonably acceptable to the Administrative Agent) to
the Administrative Agent (which shall promptly notify the Lenders thereof),
request the designation of a Wholly-Owned Subsidiary as a Borrower hereunder,
provided that only a Domestic Subsidiary may be designated to borrow Revolving
Loans and to request the issuance of Letters of Credit hereunder. Each such
notice shall specify (i) the name of applicable Subsidiary, (ii) its
jurisdiction of organization and (iii) such other information with respect to
such Subsidiary as the Administrative Agent shall reasonably request in
connection therewith.

(b) Designation. Upon the satisfaction of the conditions specified in paragraph
(c) of this Section, the applicable designated Subsidiary (each a “Subsidiary
Borrower”) shall become a party to this Agreement as a Borrower hereunder and
shall be entitled, subject to the terms and conditions of this Agreement, and
(i) in the case of a Domestic Subsidiary so designated, such Subsidiary shall be
entitled to borrow Revolving Loans and/or request the issuance of Letters of
Credit hereunder and (ii) in the case of any Subsidiary so designated, as
applicable, such Subsidiary shall be entitled to request and borrow Competitive
Loans hereunder (and, in each case, such Subsidiary shall have and shall assume
all of the obligations of a Borrower hereunder). The Administrative Agent shall
promptly notify the Lenders of the effectiveness of any such designation.
Notwithstanding anything herein to the contrary, a Subsidiary Borrower that is a
Foreign Subsidiary may not be designated to, and shall not be entitled to,
borrow Revolving Loans or request the issuance of Letters of Credit hereunder.

(c) Conditions to Designation. In addition to satisfaction with the other
requirements set forth in this Section, the designation by the Company of any
Subsidiary to become a Subsidiary Borrower shall be subject to the satisfaction
of the following conditions (including delivery to the Administrative Agent of
the following documents, each of which shall be reasonably satisfactory to the
Administrative Agent in form and substance or may be waived by the
Administrative Agent in its sole discretion) and such designation shall become
effective on the date on which all such conditions are satisfied (or so waived):

(i) immediately prior to and after giving effect to such designation, no Default
shall have occurred and be continuing;

(ii) the Administrative Agent shall have received a Subsidiary Borrower Joinder
Agreement, duly completed and executed by the Company, such Subsidiary and the
Administrative Agent;

(iii) the Administrative Agent shall have received a certificate of a
Responsible Officer of the Company to the effect that the conditions to such
designation set forth in this Section shall be satisfied;

(iv) the Administrative Agent shall have received such proof of corporate or
other action, incumbency of officers, opinion and other documents as are
consistent with those delivered by the Loan Parties pursuant to Section 4.01 on
the Amendment and Restatement Effective Date as the Administrative Agent shall
reasonably request, all in form, content and scope reasonably satisfactory to
the Administrative Agent; and

 

33



--------------------------------------------------------------------------------

(v) to the extent requested by the Administrative Agent or any Lender, the
Administrative Agent or such Lender shall have received all documentation and
other information with respect to such Subsidiary required by regulatory
authorities under the Patriot Act and other applicable “know your customer” and
anti-money laundering rules and regulations.

(d) Company as Agent. Each Subsidiary of the Company that becomes a Subsidiary
Borrower pursuant to this Section hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Subsidiary Borrower hereunder and (iv) in the
case of any such Subsidiary that is a Foreign Subsidiary, service of process.
The Company hereby accepts such appointment. Any acknowledgment, consent,
direction, certification or other action which might otherwise be valid or
effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Company,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each such Subsidiary.

(e) Termination of Subsidiary Borrowers. Subject to the terms and conditions of
this paragraph (e) (provided that no Default shall exist), the Company may, upon
at least five Business Days’ notice to the Administrative Agent (in form
reasonably satisfactory to the Administrative Agent) at any time at which no
Loans, Letters of Credit or any other amounts under this Agreement or any other
Loan Document shall be outstanding to a Subsidiary Borrower, remove such
Subsidiary Borrower as a Borrower hereunder, which notice shall specify the
applicable Subsidiary Borrower to be removed as a Borrower and the effective
date thereof. The Administrative Agent shall, promptly upon receipt of such
notice, notify the Lenders thereof. Effective upon the effective date specified
in such notice, all commitments of the Lenders to make Loans to, or of the
Issuing Banks to issue Letters of Credit for the account of, such Subsidiary
Borrower shall terminate, such Subsidiary Borrower’s rights hereunder shall
terminate and such Subsidiary Borrower shall cease to be a Borrower hereunder.
Notwithstanding anything herein to the contrary, the removal of any Subsidiary
Borrower as a Borrower hereunder shall not terminate or discharge any obligation
of such Subsidiary Borrower that remains unpaid at the time of such removal or
the obligations of the Guarantor with respect to any such unpaid obligations
under Article 7. Upon the occurrence of any event described in clause (h) or
(i) of Article 8 (or any event which under the laws of any jurisdiction is
analogous to any such event) with respect to a Subsidiary Borrower, (i) all
Commitments of the Lenders to make Loans to, and participate in Letters of
Credit (and of the Issuing Banks to issue Letters of Credit) for the account of,
such Subsidiary Borrower and all of the rights of such Subsidiary Borrower
hereunder shall automatically terminate and such Subsidiary Borrower shall
immediately cease to be a Borrower hereunder, (ii) the principal amount then
outstanding of, and the accrued interest on, the Loans (if any) made to such
Subsidiary Borrower and all other amounts payable by such Subsidiary Borrower
under this Agreement and the other Loan Documents to which it is a party shall
automatically become immediately due and payable and (iii) if any Letters of
Credit are then outstanding under which such Subsidiary Borrower is the account
party, the Company shall provide Cash Collateral in Dollars in an amount equal
to the LC Exposure in respect of all such Letters of Credit, as provided in
Section 2.06(j), in each case, without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by such
Subsidiary Borrower and the Company.

 

34



--------------------------------------------------------------------------------

Section 2.06. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein (including, in
the case of an issuer of a Jarden Letter of Credit, the proviso to Section
2.06(k)(ii)(k)(ii)), at the request of any Applicable Borrower each Issuing Bank
agrees at any time and from time to time during the Availability Period to
issue, subject to and in accordance with such Issuing Bank’s policies and
procedures, Letters of Credit denominated in Dollars or any Agreed Foreign
Currency for the account of such Borrower in such form as is acceptable to such
Issuing Bank in its reasonable determination, or to amend, renew or extend any
previously issued such Letter of Credit, in an aggregate amount that will not
result, after giving effect thereto, in (i) any Lender’s Revolving Credit
Exposure exceeding such Lender’s Commitment, (ii) the total Revolving Credit
Exposures of all the Lenders exceeding the total Commitments, (iii) the total LC
Exposure of the Issuing Banks (determined for these purposes without giving
effect to the participations therein of the Lenders pursuant to this Section
2.06) exceeding the LC Sublimit or (iv) the face amount of outstanding Letters
of Credit issued by any Issuing Bank exceeding such Issuing Bank’s Applicable LC
Fronting Sublimit. Letters of Credit issued hereunder shall constitute
utilization of the Commitments. Immediately upon the issuance of each Letter of
Credit each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Issuing Bank a
participation in such Letter of Credit in an amount equal to such Lender’s
Applicable Percentage of the amount of such Letter of Credit.

(b) Notice of Issuance, Amendment, Renewal, Extension. To request the issuance
of a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Applicable Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to the applicable Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than five Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the Currency of such Letter of Credit, the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
Applicable Borrower also shall submit an LC Application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of LC Application or other agreement
submitted by the Applicable Borrower to, or entered into by such Borrower with,
the applicable Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date (or, if
there are different Maturity Dates hereunder, the then earliest scheduled
Maturity Date); provided that any Letter of Credit may provide for the automatic
renewal thereof for additional one-year periods so long as such automatic
renewal does not extend the expiration thereof beyond the date specified in
clause (ii) above; provided, further that, if at any time there are different
Maturity Dates hereunder, any Letter of Credit may expire after the date
specified in such clause (ii) (but in no event later than the date that is five
Business Days prior to the next earliest scheduled Maturity

 

35



--------------------------------------------------------------------------------

Date at such time) so long as, on the date of issuance, amendment, renewal or
extension thereof and after giving effect thereto, (x) the total Revolving
Credit Exposure would not exceed the total Commitments of the Extending Lenders
(including Additional Commitment Lenders) and (y) the total LC Exposure of the
Issuing Banks (determined for these purposes without giving effect to the
participations therein of the Lenders pursuant to this Section) with respect to
Letters of Credit that have an expiry date after the then earliest scheduled
Maturity Date would not exceed the LC Sublimit.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or applicable Lenders, such Issuing
Bank hereby grants to each Lender, and each such Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Applicable Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Applicable Borrower for any reason. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement in the applicable Currency (except to the extent the penultimate
sentence of this paragraph (e) permits payments in Dollars) not later than 12:00
noon, New York City time, on the date that such LC Disbursement is made, if the
Applicable Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Applicable Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Applicable Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Applicable Borrower receives such notice,
if such notice is not received prior to such time on the day of receipt;
provided that, in the case of any such reimbursement in Dollars, the Applicable
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with an ABR
Revolving Borrowing in an equivalent amount and, to the extent so financed, the
Applicable Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing. In the case of a Letter of
Credit denominated in an Agreed Foreign Currency, the Applicable Borrower shall
reimburse the applicable Issuing Bank in such Agreed Foreign Currency, unless
(A) such Issuing Bank (at its option) shall have specified in such notice that
it will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the Applicable Borrower shall have
notified such Issuing Bank promptly following receipt of the notice of drawing
that the Applicable Borrower will reimburse such Issuing Bank in Dollars. In the
case of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Agreed Foreign Currency, the applicable Issuing Bank shall
notify the Applicable Borrower of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof.

 

36



--------------------------------------------------------------------------------

If the Applicable Borrower fails to make such payment when due, the
Administrative Agent shall notify each applicable Lender of the applicable LC
Disbursement (expressed in Dollars in the amount of the Dollar Equivalent
thereof in the case of a Letter of Credit denominated in an Agreed Foreign
Currency), the payment then due from such Borrower in respect thereof and such
Lender’s Applicable Percentage. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Applicable Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Applicable Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to such
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse such Issuing Bank for any LC Disbursement (other
than the funding of ABR Revolving Loans as contemplated above) shall not
constitute a Loan and shall not relieve the Applicable Borrower of its
obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Applicable Borrowers’ obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Applicable Borrowers’ obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Bank; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to any Applicable Borrower
to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Applicable Borrowers to the extent permitted by applicable law) suffered
by the Applicable Borrowers that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for

 

37



--------------------------------------------------------------------------------

further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent and the Applicable Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Applicable Borrower of its obligation to reimburse such Issuing Bank and the
Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Applicable Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Applicable Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, such unpaid
amount shall bear interest at the applicable Default Rate. Interest accrued
pursuant to this paragraph shall be for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i) Replacement of Issuing Banks. An Issuing Bank may be replaced at any time by
written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of any Issuing Bank. At the time any
such replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(c). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph or (ii) the Applicable Borrowers shall be required to provide Cash
Collateral pursuant to Section 2.11(b), the Company shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to (x) in the case of an
Event of Default, the LC Exposure as of such date plus any accrued and unpaid
interest thereon and (y) in the case of Cash Collateral required pursuant to
Section 2.11(b), the amount required thereunder; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become

 

38



--------------------------------------------------------------------------------

immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Company described in
clause (h) or (i) of Article 8. Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Applicable Borrowers under this Agreement and the other Loan Documents. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Company’s risk
and expense, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Moneys in such account
shall be applied by the Administrative Agent to reimburse the applicable Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Company for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Applicable Borrowers under this Agreement and
the other Loan Documents. If the Company is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default
or pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Company within three Business Days after all
Events of Default have been cured or waived or after the circumstances giving
rise to the requirement for Cash Collateral under Section 2.11(b) shall no
longer exist, as the case may be.

(k) Existing Letters of Credit; Jarden Letters of Credit. (i) On the Amendment
and Restatement Effective Date, each letter of credit issued or deemed to be
issued under the Existing Credit Agreement listed on Schedule 2.06, to the
extent outstanding, shall automatically and without further action by the
parties thereto (and without payment of any fees otherwise due upon the issuance
of a Letter of Credit) be deemed converted into Letters of Credit issued
pursuant to this Section 2.06 and subject to the provisions hereof.

(ii) Notwithstanding anything herein to the contrary, on the Jarden Acquisition
Closing Date, upon delivery to the Administrative Agent of a certificate of a
Responsible Officer of the Company that each of the conditions set forth in
Section 4.02 of the Term Loan Credit Agreement has been satisfied (or waived in
accordance with Section 10.02 thereof), and so long as the operation of this (k)
would not result in (x) any Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment, (y) the total Revolving Credit Exposures of all the Lenders
exceeding the total Commitments or (z) the total LC Exposure of the Issuing
Banks (including any issuers of Jarden Letters of Credit that would be deemed to
be an Issuing Bank under this Agreement pursuant to clause (B) of this Section
2.06(k)(ii)) (determined for these purposes without giving effect to the
participations therein of the Lenders pursuant to this Section 2.06) exceeding
the LC Sublimit:

(A) each Jarden Letter of Credit, to the extent that such Jarden Letter of
Credit is then outstanding and the issuer thereof is a Lender on such date that
has agreed in writing with the Company and the Administrative Agent that it will
act as the Issuing Bank in respect of such Jarden Letter of Credit, shall
automatically and without further action by the parties thereto (and without
payment of any fees otherwise due upon the issuance of a Letter of Credit) be
deemed to be a Letter of Credit issued on such date pursuant to this Section
2.06 and subject to the provisions hereof (including, for the avoidance of
doubt, Section 2.06(d)), with the Company deemed to be the account party and the
Applicable Borrower in respect of such Letter of Credit for purposes of this
Agreement; and

 

39



--------------------------------------------------------------------------------

(B) each issuer of a Jarden Letter of Credit, to the extent that such Jarden
Letter of Credit is then outstanding and the issuer thereof is a Lender on such
date that has agreed in writing with the Company and the Administrative Agent
that it will act as the Issuing Bank in respect of such Jarden Letter of Credit,
shall automatically and without further action by the parties thereto be deemed
to be an Issuing Bank under this Agreement with respect to such Jarden Letter of
Credit;

provided in each case that (x) following the Jarden Acquisition Closing Date, no
issuer of a Jarden Letter of Credit that is deemed to be an Issuing Bank under
this Agreement pursuant to clause (B) above shall be required to be an Issuing
Bank in respect of any additional Letters of Credit hereunder, unless such
Lender has elected, in its sole discretion, to be an Issuing Bank in respect of
any such additional Letters of Credit, and (y) for the avoidance of doubt, at
any time from and after the Jarden Acquisition Closing Date, any Jarden Letter
of Credit that is deemed to be a Letter of Credit issued under this Agreement
pursuant to clause (A) above shall be taken into account in determining the LC
Exposure at such time.

Section 2.07. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by (x) 12:00 noon, Local Time, in the case of Eurocurrency Loans or
(y) 1:00 p.m., New York City time, in the case of ABR Loans, in each case to the
Administrative Agent at the Administrative Agent’s Office most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Applicable Borrower by promptly
crediting the amounts so received, in like funds, to an account of the
Applicable Borrower maintained with the Administrative Agent in New York City or
London, as applicable, or otherwise in accordance with such Borrower’s
instructions, in each case as set forth in the applicable Borrowing Request or
Competitive Bid Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

(b) Presumption by Administrative Agent. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the Applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Applicable Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Applicable Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

40



--------------------------------------------------------------------------------

Section 2.08. Interest Elections.

(a) Elections by Applicable Borrowers for Revolving Borrowings. Each Revolving
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Revolving Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Applicable Borrower may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurocurrency Revolving
Borrowing, may elect Interest Periods therefor, all as provided in this Section;
provided that (i) a Revolving Borrowing denominated in one Currency may not be
continued as, or converted to, a Revolving Borrowing in a different Currency,
(ii) no Eurocurrency Revolving Borrowing denominated in a Foreign Currency may
be continued if, after giving effect thereto, the total Revolving Credit
Exposures would exceed the total Commitments and (iii) a Eurocurrency Revolving
Borrowing denominated in a Foreign Currency may not be converted to a Borrowing
of a different Type. The Applicable Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Competitive
Borrowings, which may not be converted or continued.

(b) Notice of Elections. To make an election pursuant to this Section, the
Applicable Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Applicable Borrower were requesting a Revolving Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Applicable Borrower.

(c) Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) in the case of a Borrowing denominated in Dollars, whether the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

41



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Revolving Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, (i) if such Borrowing is denominated in Dollars, at the end of
such Interest Period such Borrowing shall be converted to an ABR Revolving
Borrowing and (ii) if such Borrowing is denominated in a Foreign Currency, such
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Applicable Borrower, then, so long as an
Event of Default is continuing (A) no outstanding Revolving Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (B) unless repaid, each Eurocurrency Borrowing denominated in Dollars
shall be converted to an ABR Borrowing at the end of the Interest Period
therefor and (C) no outstanding Eurocurrency Borrowing denominated in a Foreign
Currency may have an Interest Period of more than one month’s duration.

Section 2.09. Termination and Reduction of Commitments.

(a) Scheduled Termination. Unless previously terminated, the Commitments shall
terminate on the Maturity Date.

(b) Voluntary Termination or Reduction. The Company may at any time terminate,
or from time to time reduce, the Commitments; provided that (i) each reduction
of the Commitments shall be in an amount that is an integral multiple of
$5,000,000 and not less than $5,000,000 and (ii) the Company shall not terminate
or reduce the Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.11, the total Revolving Credit
Exposures would exceed the total Commitments.

(c) Notice of Voluntary Termination or Reduction. The Company shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Company pursuant to this Section shall be
irrevocable; provided that a notice of termination or reduction of the
Commitments delivered by the Company may state that such notice is conditioned
upon the occurrence of a specified event, in which case such notice may be
revoked by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

 

42



--------------------------------------------------------------------------------

Section 2.10. Repayment of Loans; Evidence of Debt.

(a) Repayment. Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to such Borrower on the Maturity Date and
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Competitive Loan made to such Borrower on the last day
of the Interest Period applicable to such Loan.

(b) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Applicable Borrower to such Lender resulting from each Loan made by such
Lender, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder.

(c) Maintenance of Records by Administrative Agent. The Administrative Agent
shall maintain accounts in which it shall record (i) the applicable Commitments,
the amount and Currency of each Loan made hereunder and the Applicable Borrower,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount and Currency of any principal or interest due and payable or to become
due and payable from the Applicable Borrower to each Lender hereunder and
(iii) the amount and Currency of any sum received by the Administrative Agent
hereunder for the account of the applicable Lenders and each such Lender’s share
thereof.

(d) Effect of Entries. The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the
Applicable Borrower to repay the Loans in accordance with the terms of this
Agreement.

(e) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Applicable Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns), in
substantially the form of Exhibit E (with such changes thereto as shall be
approved by the Administrative Agent); provided, however, that no Lender shall
be entitled to receive any such promissory note under this Agreement unless and
until it shall have returned to the Company the original promissory note (or
such Lender shall have made other arrangements reasonably satisfactory to the
Company), if any, issued to such Lender as an Existing Lender under the Existing
Credit Agreement. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

Section 2.11. Prepayment of Loans.

(a) Optional Prepayments. Each Applicable Borrower shall have the right at any
time and from time to time to prepay any Borrowing made by it in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section;
provided that no Applicable Borrower shall have the right to prepay any
Competitive Loan made to it unless agreed to by the Lender of such Competitive
Loan and such Applicable Borrower.

(b) Mandatory Prepayments of Revolving Credit Exposure.

(i) Generally. If on any date the total Revolving Credit Exposures exceed the
total Commitments, the Applicable Borrowers shall immediately prepay the

 

43



--------------------------------------------------------------------------------

Revolving Loans and (after all Revolving Loans have been repaid) provide Cash
Collateral in respect of the LC Exposure in accordance with Section 2.06(j), in
an amount sufficient to eliminate such excess.

(ii) Currency Fluctuations. On the last Business Day of each month prior to the
Maturity Date and promptly upon the receipt by the Administrative Agent of a
Currency Valuation Notice (as defined below), the Administrative Agent shall
determine the aggregate outstanding principal or face amount of all Revolving
Loans and Letters of Credit denominated in Foreign Currencies. For the purpose
of this determination, the outstanding principal or face amount of any Revolving
Loan or Letter of Credit, as the case may be, denominated in a Foreign Currency
shall be deemed to be the Dollar Equivalent of such Revolving Loan or Letter of
Credit determined as of such date or, in the case of a Currency Valuation Notice
received by the Administrative Agent prior to 10:00 a.m., New York City time, on
a Business Day, on such Business Day or, in the case of a Currency Valuation
Notice otherwise received, on the first Business Day after such Currency
Valuation Notice is received. Upon making such determination, the Administrative
Agent shall promptly notify the Lenders and the Applicable Borrowers thereof.
For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Lenders to the Administrative Agent stating that such notice is a
“Currency Valuation Notice” and requesting that the Administrative Agent
determine the Dollar Equivalent of the then outstanding Revolving Loans and
Letters of Credit denominated in Foreign Currencies. The Administrative Agent
shall not be required to make more than one valuation determination pursuant to
Currency Valuation Notices within any month. If, on the date of such
determination, the total Revolving Credit Exposure (including the Dollar
Equivalent of the Revolving Credit Exposure denominated in Foreign Currencies)
exceeds 103% of the total Commitments, the Applicable Borrowers shall, if
requested by the Required Lenders (through the Administrative Agent),
immediately prepay the Revolving Loans (whether denominated in Dollars or
Foreign Currencies) in an amount sufficient to eliminate such excess. If, on the
date of such determination, the LC Exposure (including the Dollar Equivalent of
the LC Exposure denominated in Foreign Currencies) exceeds the LC Sublimit, the
Borrowers shall, if requested by the Required Lenders (through the
Administrative Agent), provide Cash Collateral in Dollars in respect of the LC
Exposure in accordance with Section 2.06(j) in an amount at least equal to such
excess. Without duplication of any Cash Collateral provided pursuant to the
immediately preceding sentence, if, on the date of such determination, the face
amount of outstanding Letters of Credit (including the Dollar Equivalent of any
such face amount denominated in Foreign Currencies) issued by any Issuing Bank
exceeds such Issuing Bank’s Applicable LC Fronting Sublimit, the Borrowers shall
provide Cash Collateral in Dollars in an amount at least equal to such excess.

(c) Notices, Etc. The Applicable Borrower shall notify the Administrative Agent
by telephone (confirmed by telecopy) of any prepayment hereunder:

(i) in the case of prepayment of a Eurocurrency Revolving Borrowing denominated
in Dollars, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment;

(ii) in the case of prepayment of a Eurocurrency Revolving Borrowing denominated
in any Agreed Foreign Currency, not later than 11:00 a.m., London time, three
Business Days before the date of prepayment; or

 

44



--------------------------------------------------------------------------------

(iii) in the case of prepayment of an ABR Revolving Borrowing, not later than
12:00 a.m., New York City time, one Business Day before the date of prepayment.

Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
prepayment under paragraph (b) of this Section 2.11. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

The application of any prepayment pursuant to paragraph (b) of this Section 2.11
shall be made, first, to ABR Revolving Loans (if applicable) and, second, to
Eurocurrency Revolving Loans. Notwithstanding anything herein to the contrary,
any mandatory prepayment of the Revolving Loans pursuant to paragraph (b) of
this Section shall not result in a mandatory reduction of the Commitments.

Section 2.12. Fees.

(a) Commitment Fee. The Company agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee (the “Commitment Fee”), which shall
accrue at the rate per annum specified in the grid below on the daily amount by
which the Commitment of such Lender exceeds the Revolving Credit Exposure of
such Lender during the Availability Period:

 

    

Index Debt Ratings

Moody’s/S&P/Fitch

   Commitment Fee Rate

Category 1

   Baa1/BBB+/BBB+ or better    0.15%

Category 2

   Baa2/BBB/BBB    0.175%

Category 3

   Baa3/BBB-/BBB-    0.225%

Category 4

   Ba1/BB+/BB+    0.30%

Category 5

   Ba2/BB/BB or lower    0.375%

Accrued Commitment Fees shall be payable in arrears on each Quarterly Date and
on the earlier of the Maturity Date and the date of termination of the
Commitments. The Commitment Fee shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

(b) Upfront Fee. The Company agrees to pay to the Administrative Agent for the
account of each Lender on the Amendment and Restatement Effective Date
(immediately after giving effect to the effectiveness of this Agreement on such
date) a non-refundable upfront fee (the “Upfront Fee”) in an aggregate amount
equal to (i) 0.05% of the principal amount of the Commitment (as defined in the
Existing Credit Agreement), if any, of such Lender under the Existing Credit
Agreement as of the Amendment and Restatement Effective Date (immediately prior
to giving effect to the effectiveness of this Agreement on such date) (such
Lender’s “Existing Commitment”), plus (ii) 0.15% of the difference between
(x) the principal amount of

 

45



--------------------------------------------------------------------------------

the Commitment of such Lender hereunder as of the Amendment and Restatement
Effective Date (immediately after giving effect to the effectiveness of this
Agreement on such date) and (y) such Lender’s Existing Commitment. The Upfront
Fees shall be earned and payable on the Amendment and Restatement Effective
Date.

(c) Letter of Credit Fees. The Applicable Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate applicable to Eurocurrency Revolving Loans on the average
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Amendment and Restatement Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to each applicable
Issuing Bank a fronting fee, which shall accrue at a rate per annum equal to
0.125% (or such other rate as shall be agreed by the Company and the applicable
Issuing Bank) of the daily face amount of each outstanding Letter of Credit
issued by such Issuing Bank during the period from and including the Amendment
and Restatement Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Amendment and Restatement Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Banks pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(d) Administrative Agent’s Fees. The Company agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Company and the Administrative Agent.

(e) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in Dollars and in immediately available funds, to the Administrative Agent (or
to any Issuing Bank, in the case of fees payable to it) for distribution, in the
case of facility fees and participation fees, to the applicable Lenders. Fees
paid, to the extent due and payable under any Loan Document, shall not be
refundable under any circumstances.

Section 2.13. Interest.

(a) ABR Loans. The Loans comprising each ABR Revolving Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) Eurocurrency Loans. The Loans comprising each Eurocurrency Borrowing shall
bear interest (i) in the case of a Eurocurrency Revolving Loan, at the Adjusted
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate, or (ii) in the case of a Eurocurrency Competitive Loan, at the
LIBO Rate for the Interest Period in effect for such Borrowing plus (or minus,
as applicable) the Margin applicable to such Loan.

 

46



--------------------------------------------------------------------------------

(c) Fixed Rate Loans. Each Fixed Rate Loan shall bear interest at the Fixed Rate
applicable to such Loan.

(d) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Applicable
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at the applicable Default Rate.

(e) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Loans, upon termination of the Commitments; provided that (i) interest
accrued pursuant to paragraph (d) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Revolving Loan denominated in Dollars prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(f) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days (except that (i) interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) interest on Revolving Loans denominated in Pounds Sterling shall be
computed on the basis of a year of 365 days) and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

Section 2.14. Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurocurrency Borrowing in any Currency (the Currency of
such Borrowing herein referred to as the “Affected Currency”):

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for the
Affected Currency for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders (or, in the case
of a Eurocurrency Competitive Loan, the Lender that is required to make such
Loan) that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for the
Affected Currency for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing denominated
in the Affected Currency shall be ineffective, and, if the Affected Currency is
Dollars, such Borrowing (unless prepaid) shall be continued as, or converted to,
an ABR Revolving Borrowing, (ii) if the Affected Currency is Dollars and any
Borrowing Request requests a Eurocurrency Revolving Borrowing denominated in
Dollars, such Borrowing shall be made as an ABR

 

47



--------------------------------------------------------------------------------

Revolving Borrowing, (iii) if the Affected Currency is a Foreign Currency, any
Borrowing Request that requests a Eurocurrency Revolving Borrowing denominated
in the Affected Currency shall be ineffective, and (iv) any request by the
Company for a Eurocurrency Competitive Borrowing denominated in the Affected
Currency shall be ineffective; provided that (A) if the circumstances giving
rise to such notice do not affect all the Lenders, then requests by the
Applicable Borrower for Eurocurrency Competitive Borrowings may be made to the
Lenders denominated in the Affected Currency that are not affected thereby and
(B) if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.

Section 2.15. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurocurrency Loan or
Fixed Rate Loan (or, in the case of clause (iii) above, any Loan) (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, such Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, such Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Applicable
Borrower will pay to such Lender, such Issuing Bank or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender, such Issuing Bank or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by any Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Applicable Borrower will pay to such Lender or such

 

48



--------------------------------------------------------------------------------

Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender or an Issuing Bank
setting forth in reasonable detail the basis for the claim and the computation
of the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as the case may be, as specified in paragraph
(a) or (b) of this Section shall be delivered to the Applicable Borrower and
shall be conclusive absent manifest error. The Applicable Borrower shall pay
such Lender or such Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Applicable Borrower shall not be required to
compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 90 days prior to the date that
such Lender or such Issuing Bank, as the case may be, notifies the Applicable
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.

(e) Competitive Loans. Notwithstanding the foregoing provisions of this Section,
a Lender shall not be entitled to compensation pursuant to this Section in
respect of any Competitive Loan if the Change in Law that would otherwise
entitle it to such compensation shall have been publicly announced prior to
submission of the Competitive Bid pursuant to which such Loan was made.

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Revolving Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurocurrency Loan or any Fixed Rate Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.11(c) and is revoked in
accordance therewith), (d) the failure to borrow any Competitive Loan after
accepting the Competitive Bid to make such Loan, or (e) the assignment of any
Eurocurrency Loan or any Fixed Rate Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Company
pursuant to Section 2.19, then, in any such event, the Applicable Borrower (or,
in the case of clause (e) above, the Company) shall compensate each Lender for
the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate or the LIBO Rate, as
applicable, that would have been applicable to such Loan, for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant Currency of the
affected Eurocurrency Loan of a comparable amount and period from other banks

 

49



--------------------------------------------------------------------------------

in the Eurocurrency market. A certificate of any Lender setting forth in
reasonable detail the basis for the claim and the computation of any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Company and shall be conclusive absent manifest error. The
Applicable Borrower (or, the Company, as applicable) shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

Section 2.17. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes. Each Loan Party shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate setting forth
in reasonable detail the basis for the claim and the computation of the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
applicable Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of such Loan Party to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or

 

50



--------------------------------------------------------------------------------

legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the applicable Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Loan Party is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

51



--------------------------------------------------------------------------------

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the applicable Loan Party or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the applicable Loan Party and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

52



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Issuing Bank. For purposes of this Section, the term “Lender” includes any
Issuing Bank.

(j) For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of the Amendment, the Company and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments. Each Loan Party shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, Local Time, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Administrative Agent’s Office, except payments to be
made directly to the applicable Issuing

 

53



--------------------------------------------------------------------------------

Bank as expressly provided herein and except that payments pursuant to Sections
2.15, 2.16, 2.17 and 10.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All amounts
owing under this Agreement (including facility fees, payments required under
Section 2.15, and payments required under Section 2.16 relating to any Loan
denominated in Dollars, but not including principal of, and interest on, any
Loan denominated in any Foreign Currency or payments relating to any such Loan
required under Section 2.16, which are payable in such Foreign Currency) or
under any other Loan Document (except to the extent otherwise provided therein)
are payable in Dollars. Notwithstanding the foregoing, if any Borrower shall
fail to pay any principal of any Loan when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise) or shall fail to pay any
reimbursement obligation in respect of any LC Disbursement when due, the unpaid
portion of such Loan or reimbursement obligation shall, if such Loan or
reimbursement obligation is not denominated in Dollars, automatically be
redenominated in Dollars on the due date thereof (or, in the case of any such
Loan, if such due date is a day other than the last day of the Interest Period
therefor, on the last day of such Interest Period) in an amount equal to the
Dollar Equivalent thereof on the date of such redenomination and such principal
or reimbursement obligation shall be payable on demand; and if any Borrower
shall fail to pay any interest on any Loan or LC Disbursement that is not
denominated in Dollars, such interest shall automatically be redenominated in
Dollars on the due date therefor (or, in the case of any such Loan, if such due
date is a day other than the last day of the Interest Period therefor, on the
last day of such Interest Period) in an amount equal to the Dollar Equivalent
thereof on the date of such redenomination and such interest shall be payable on
demand.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment

 

54



--------------------------------------------------------------------------------

of or sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrowers consent to the foregoing and agrees, to the extent
they may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

(d) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Applicable Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or the Issuing
Banks hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Bank, as the case may be,
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the applicable Issuing Banks, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) Certain Deductions by Administrative Agent. If any Lender shall fail to make
any payment required to be made by it pursuant to Section 2.06(d) or (e),
2.07(b), 2.18(d) or 10.03(c), then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid, and/or (ii) hold such amounts in a
segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

Section 2.19. Mitigation Obligations; Replacement of Lenders.

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 2.15, or if any Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.15, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17, or if any Lender becomes a Defaulting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate,

 

55



--------------------------------------------------------------------------------

without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
(other than any outstanding Competitive Loans held by it) to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment); provided that (i) the
Administrative Agent and each Issuing Bank shall have consented to such Eligible
Assignee to the extent consent would be required under the terms of
Section 10.04(b) in connection with an assignment to such Eligible Assignee
(which consents shall not be unreasonably withheld), (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
(other than Competitive Loans) and participations in LC Disbursements, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

Section 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.02), except that (i) the Commitment(s)
of any Defaulting Lender may not be increased or extended, or the maturity of
any of its Loans may not be extended, the rate of interest on any of its Loans
may not be reduced and the principal amount of any of its Loans may not be
forgiven, in each case without the consent of such Defaulting Lender and
(ii) any amendment, waiver or consent requiring the consent of all the Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than the other affected Lenders shall require the consent of such
Defaulting Lender;

(c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that (x) the conditions set forth
in Section 4.02 are satisfied at the time of such reallocation (and, unless the
Company shall have otherwise notified the Administrative Agent at such time, the
Company shall be deemed to have represented and warranted that such conditions
are satisfied at such time) and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any non-Defaulting Lender to exceed such
non-Defaulting Lender’s Commitment.

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by

 

56



--------------------------------------------------------------------------------

the Administrative Agent, Cash Collateralize for the benefit of the Issuing
Banks only the Applicable Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

(iii) if the Company Cash Collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Applicable Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(c)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is Cash Collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(c) shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor Cash Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender pursuant to Section 2.12(a) (solely with respect to the
portion of such Defaulting Lender’s Commitment that was utilized by such LC
Exposure) and letter of credit fees payable under Section 2.12(c) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the applicable
Issuing Bank until and to the extent that such LC Exposure is reallocated and/or
Cash Collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Issuing Banks shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or Cash Collateral will be provided by the Company in accordance
with Section 2.20(c), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, any Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
such Issuing Bank, shall have entered into arrangements with the Company or such
Lender, satisfactory to such Issuing Bank, to defease any risk to it in respect
of such Lender hereunder.

In the event that the Administrative Agent, the Company and the Issuing Banks
each agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then LC Exposure of
the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Competitive Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

 

57



--------------------------------------------------------------------------------

Section 2.21. Increase in Commitments. (a) Request for Increase. Provided that
no Default exists, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Company may from time to time request an increase in
the Commitments by an amount such that, immediately after giving effect to such
increase, the total Commitments hereunder shall not exceed $1,750,000,000;
provided that any such request for an increase shall be in a minimum amount of
$50,000,000 or a larger multiple of $1,000,000. At the time of delivery of such
notice, the Company (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall be at least five Business Days after the date of delivery of such notice
to the Lenders and at least 30 days prior to the Maturity Date).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment. Notwithstanding anything herein to the contrary, no Lender shall
have any obligation to agree to increase its Commitment hereunder and any
election to do so shall be in the sole discretion of each Lender.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Company of the Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase, the Company may
also invite additional Persons which are Eligible Assignees that are not then
Lenders to become Lenders; provided that the Commitment of each such Person
shall equal to at least $25,000,000. Notwithstanding anything herein to the
contrary, each Lender participating in such increase (including each such
Person) shall be subject to the consent of the Administrative Agent and each
Issuing Bank (such consent in each case not to be unreasonably withheld) to the
extent consent would be required under the terms of Section 10.04(b) in
connection with an assignment to such Lender or Person.

(d) Effective Date and Allocations. If the Commitments are increased in
accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Commitment Increase Effective Date”) and the
final allocation of such increase. The Administrative Agent shall promptly
notify the Company and the Lenders of the final allocation of such increase and
the relevant Commitment Increase Effective Date and record the relevant
information for such increase in the Register.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Administrative Agent shall have received (i) a certificate of each
Borrower dated as of the Commitment Increase Effective Date signed by a
Responsible Officer of such Borrower (A) certifying and attaching the
resolutions adopted by such Borrower approving or consenting to such increase
and (B) in the case of the Company, certifying that, before and after giving
effect to such increase, (x) the representations and warranties of the Loan
Parties in this Agreement and the other Loan Documents are true and correct on
and as of the relevant Commitment Increase Effective Date as if made on and as
of such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date), and except
that, for purposes of this Section, the representations and warranties contained
in Section 3.04(a) shall be deemed to refer to the most recent statements
furnished pursuant to Section 5.01(a) or and 5.01(b), as applicable, and (y) no
Default shall have occurred and be continuing; and (ii) a joinder or other
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, from each Lender (including each Person (if any) that will become a
Lender as part of such increases) pursuant to which such Lender shall, effective
as of such Commitment Increase

 

58



--------------------------------------------------------------------------------

Effective Date, undertake a Commitment as part of such increase (and, if any
such Lender is already a Lender, its Commitment shall be in addition to such
Lender’s Commitment hereunder on such date), executed by each such Lender and
each Borrower (which shall be acknowledged by the Administrative Agent). On each
Commitment Increase Effective Date, the Applicable Borrowers shall prepay on a
nonratable basis any Revolving Loans outstanding on such date (and pay any
additional amounts required pursuant to Section 2.16), and/or borrow on a
nonratable basis from each Lender which is providing a new Commitment as part of
such increase on such date, such that, after giving effect thereto, all
outstanding Revolving Loans shall be held by the Lenders in accordance with
their respective revised Applicable Percentages arising as a result of any
nonratable increase in the Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.18(c) or Section 10.02 to the contrary.

Section 2.22. Extension of Maturity Date. (a) Requests for Extension. The
Company may, by notice to the Administrative Agent (which shall promptly notify
the Lenders) not earlier than 60 days and not later than 30 days prior to each
anniversary of the Amendment and Restatement Effective Date (such anniversary
date, the “Extension Date”), request that each Lender extend such Lender’s
Maturity Date then in effect (the “Existing Maturity Date”) for an additional
one year.

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not earlier than
the 20th day (or such later date as shall be acceptable to the Company and the
Administrative Agent) (the “Notice Date”) following the date of the Company’s
notice, advise the Company and the Administrative Agent whether or not such
Lender agrees to such extension, and each Lender that determines not to so
extend its Maturity Date (a “Non-Extending Lender”) shall notify the Company and
the Administrative Agent of such fact promptly after such determination (but in
any event no later than the Notice Date) and any Lender that does not so advise
the Administrative Agent on or before the Notice Date shall be deemed to be a
Non Extending Lender. Notwithstanding anything herein to the contrary, no Lender
shall have any obligation to agree to extend such Lender’s Maturity Date and any
election to do so shall be in the sole discretion of each Lender, and the
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.

(c) Additional Commitment Lenders. The Company shall have the right to replace
each Non Extending Lender at any time with, and add as “Lenders” under this
Agreement in place thereof, one or more Persons that are Eligible Assignees
and/or one or more existing Lenders (each, an “Additional Commitment Lender”);
provided that each of such Additional Commitment Lenders shall enter into an
Assignment and Assumption or a joinder or other agreement, in form and substance
reasonably satisfactory to the Administrative Agent, as applicable, pursuant to
which such Additional Commitment Lender shall, effective as of the Extension
Date, undertake a Commitment (and, if any such Additional Commitment Lender is
already a Lender, its Commitment shall be in addition to such Lender’s
Commitment hereunder on such date). Notwithstanding anything herein to the
contrary, each Lender (including each Eligible Assignee that shall become an
Additional Commitment Lender) undertaking such a Commitment shall be subject to
the consent of the Administrative Agent and each Issuing Bank to the extent
consent would be required under the terms of Section 10.04(b) in connection with
an assignment to such Lender or Eligible Assignee (which consents shall not be
unreasonably withheld).

 

59



--------------------------------------------------------------------------------

(d) Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed so to extend their Existing Maturity Date (each,
an “Extending Lender”) and the additional Commitments of the Additional
Commitment Lenders shall be more than 50% of the aggregate amount of the
Commitments in effect immediately prior to the Extension Date, then, effective
as of the Extension Date, the Maturity Date of each Extending Lender and of each
Additional Commitment Lender shall be extended to the date falling one year
after the Existing Maturity Date (except that, if such date is not a Business
Day, such Maturity Date as so extended shall be the next preceding Business Day)
and each Additional Commitment Lender (if it is not already a Lender) shall
thereupon become a “Lender” for all purposes of this Agreement.

(e) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Administrative Agent shall have received (i) a certificate of
each Borrower dated as of the Extension Date signed by a Responsible Officer of
such Borrower (A) certifying and attaching the resolutions adopted by such
Borrower approving or consenting to such extension and (B) in the case of the
Company, certifying that, before and after giving effect to such extension,
(x) the representations and warranties of the Loan Parties in this Agreement and
the other Loan Documents are true and correct on and as of the Extension Date as
if made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date), and except that, for purposes of this Section, the representations and
warranties contained in Section 3.04(a) shall be deemed to refer to the most
recent statements furnished pursuant to Section 5.01(a) or Section 5.01(b), as
applicable, and (y) no Default shall have occurred and be continuing; and (ii) a
joinder or other agreement referred to in paragraph (c) of this Section from
each Additional Commitment Lender pursuant to which such Lender shall, effective
as of the Extension Date, undertake a Commitment, executed by each such Lender
and the Company (which shall be acknowledged by the Administrative Agent). On
each Extension Date (or any other date thereafter on which a Non-Extending
Lender shall be replaced pursuant to paragraph (c) of this Section), the
Applicable Borrowers shall prepay on a nonratable basis any Revolving Loans
outstanding on such date (and pay any additional amounts required pursuant to
Section 2.16), and/or borrow on a nonratable basis from each Additional
Commitment Lender which is providing a new Commitment on such date, such that,
after giving effect thereto, all outstanding Revolving Loans shall be held by
the Lenders in accordance with their respective revised Applicable Percentages.

(f) Notwithstanding anything herein to the contrary, with respect to the
Commitment of any Lender that has not agreed to extend its Existing Maturity
Date, the Maturity Date shall remain unchanged.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.18(c) or Section 10.02 to the contrary.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Company and (with respect only to Sections 3.01, 3.02, 3.03 and 3.14) each
Subsidiary Borrower represents and warrants to the Lenders that:

Section 3.01. Corporate Existence; Powers. Each of the Company and its
Significant Subsidiaries and each other Loan Party is duly organized, validly
existing and in good standing (to the extent such concept is recognized in such
jurisdiction) under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted

 

60



--------------------------------------------------------------------------------

and, except where the failure to do so, individually or in the aggregate, would
not result in a Material Adverse Effect, is qualified to do business in, and is
in good standing in, every jurisdiction where such qualification is required.

Section 3.02. Corporate Action; Enforceability. The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement and each other
Loan Document has been duly executed and delivered by each Loan Party party
hereto and constitutes a legal, valid and binding obligation of the respective
Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Company or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Company or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien (other than a Lien otherwise permitted hereunder) on
any asset of the Company or any of its Subsidiaries.

Section 3.04. Financial Condition; No Material Adverse Change.

(a) Financial Condition. The Company has heretofore furnished to the Lenders its
consolidated balance sheet and statements of operations, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2014, reported
on by Ernst & Young LLP, independent public accountants, and (ii) as of and for
the fiscal quarter and the portion of the fiscal year ended September 30, 2015
certified by its chief financial officer. Such financial statements present
fairly the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b) No Material Adverse Change. Since December 31, 2014, there has been no
material adverse change in the business, assets, operations or condition,
financial or otherwise, of the Company and its Subsidiaries, taken as a whole.

Section 3.05. Litigation and Environmental Matters.

(a) Actions, Suits and Proceedings. There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Company, threatened in writing against or affecting the Company
or any of its Subsidiaries (i) as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve this Agreement or the Transactions.

(b) Environmental Matters. Except with respect to any matters that, individually
or in the aggregate, would not result in a Material Adverse Effect, neither the
Company nor any of its

 

61



--------------------------------------------------------------------------------

Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) to the knowledge of the Company, has become subject to
any Environmental Liability or(iii) has received written notice of any claim
with respect to any Environmental Liability.

Section 3.06. Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not result in a
Material Adverse Effect. No Default has occurred and is continuing.

Section 3.07. Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.08. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

Section 3.09. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would not reasonably be expected to
result in a Material Adverse Effect.

Section 3.10. Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Company to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Company represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

Section 3.11. Use of Credit. Neither the Company nor any of its Subsidiaries is
engaged, nor will it or any of them engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the
Federal Reserve Board, including Regulations T, U and X.

Section 3.12. Existing Agreements. Schedule 3.12 hereto is a complete and
correct list, as of the date hereof, of each credit agreement, loan agreement,
indenture, note purchase agreement, Guarantee or other arrangement (other than a
letter of credit) providing for or otherwise relating to any extension of credit
(or commitment for any extension of credit) to, or Guarantee by, the Company or
any of its Subsidiaries, the aggregate principal or face amount of which equals
or exceeds (or may equal or exceed) $50,000,000 and the aggregate principal or
face amount outstanding or which may become outstanding under each such
arrangement is correctly described (as of December 31, 2015) in said Schedule
3.12.

 

62



--------------------------------------------------------------------------------

Section 3.13. Subsidiaries. As of the date hereof, each of the Company and its
Subsidiaries owns, free and clear of Liens, and has the unencumbered right to
vote all of its Equity Interests in, each Subsidiary held by it and all of the
issued and outstanding Equity Interests of each such Subsidiary is validly
issued, fully paid and nonassessable. Schedule 3.13 hereto is a complete and
correct list, as of the date hereof, of all Significant Subsidiaries of the
Company.

Section 3.14. Subsidiary Borrower Approvals. No authorizations, approvals or
consents of, and no filings or registrations with, any Governmental Authority
that have not been obtained by the time any Subsidiary of the Company becomes a
Subsidiary Borrower are necessary for the execution, delivery or performance by
such Subsidiary Borrower of the Subsidiary Borrower Joinder Agreement or any
other Loan Documents to which it is party or for the validity or enforceability
of any thereof or for the borrowing by such Subsidiary Borrower hereunder.

Section 3.15. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to promote and achieve
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with the Patriot Act, Anti-Corruption Laws and
applicable Sanctions. The Company, its Subsidiaries and their respective
officers, directors and employees and, to the knowledge of the Company, its and
its Subsidiaries’ respective agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects. None of (a) the Company, any
Subsidiary or any of their respective directors, officers or employees, or
(b) to the knowledge of the Company, any agent of the Company or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person. No Transaction contemplated
by this Agreement will violate the Patriot Act, Anti-Corruption Laws or
applicable Sanctions.

ARTICLE 4

CONDITIONS

Section 4.01. Amendment and Restatement Effective Date. The obligations of the
Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):

(a) Executed Counterparts. The Administrative Agent (or its counsel) shall have
received from each party hereto (including any Person required to become a
Guarantor on the Amendment and Restatement Effective Date) either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

(b) Opinions of Counsel to the Loan Parties. The Administrative Agent shall have
received a favorable written opinion in a form reasonably satisfactory to the
Administrative Agent (addressed to the Administrative Agent and the Lenders and
dated the Amendment and Restatement Effective Date) of (i) Jones Day, counsel
for the Loan Parties (including any Person required to become a Guarantor on the
Amendment and Restatement Effective Date) and (ii) the General Counsel of each
such Loan Party, in each case in form and substance satisfactory to the
Administrative Agent (and such Loan Parties hereby request such counsel to
deliver such opinions).

 

63



--------------------------------------------------------------------------------

(c) Corporate Documents. The Administrative Agent shall have received such
certificates of resolutions or other action and incumbency certificates of
Responsible Officers of each Loan Party (including any Person required to become
a Guarantor on the Amendment and Restatement Effective Date) as the
Administrative Agent may require evidencing the authorization of this Agreement
and the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents, copies of the organizational documents of each of the
Loan Parties certified by a Responsible Officer of each such Loan Party as being
true and complete, and certificates as of a recent date of the good standing of
each Loan Party under the laws of its jurisdictions of organization, all in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel.

(d) Certain Conditions; Officer’s Certificate. As of the Amendment and
Restatement Effective Date, the conditions set forth in paragraphs (a) and
(b) of Section 4.02 (excluding, however, the first parenthetical clause in such
paragraph (a)) shall be satisfied; and the Administrative Agent shall have
received a certificate, dated the Amendment and Restatement Effective Date and
signed by a Responsible Officer of the Company, confirming compliance with such
conditions.

(e) Payment of Fees, Etc. The Administrative Agent, the Lenders and the Lead
Arrangers shall have received (i) all fees and other amounts due and payable by
the Company under the Existing Credit Agreement and (ii) all fees and other
amounts due and payable by the Company in connection herewith on or prior to the
Amendment and Restatement Effective Date, in each case including, to the extent
invoiced at least three Business Days prior to the Amendment and Restatement
Effective Date, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Company under the Existing Credit Agreement or
this Agreement, as the case may be.

(f) Financial Statements. The Administrative Agent and the Lenders shall have
received the most recent financial statements, certificates, reports, notices
and other information required to be delivered pursuant to Section 5.01 of the
Existing Credit Agreement, subject to the terms thereof.

(g) Patriot Act, Etc. To the extent requested by the Administrative Agent or any
Lender at least ten Business Days prior to the Amendment and Restatement
Effective Date, the Administrative Agent or such Lender, as the case may be,
shall have received, at least three Business Days prior to the Amendment and
Restatement Effective Date, all documentation and other information required by
regulatory authorities under the Patriot Act and other applicable “know your
customer” and anti-money laundering rules and regulations.

The Administrative Agent shall notify the Company and the Lenders of the
Amendment and Restatement Effective Date, and such notice shall be conclusive
and binding.

 

64



--------------------------------------------------------------------------------

Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of any Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) Representations and Warranties. The representations and warranties of the
Loan Parties set forth in this Agreement (other than, at any time after the
Amendment and Restatement Effective Date, Sections 3.04(b) and 3.05(a)) and the
other Loan Documents shall be true and correct in all material respects (except
in the case of such representations and warranties that are qualified by
materiality, which shall be true and correct in all respects) on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (or, if any such representation or
warranty is expressly stated to have been made as of an earlier date, as of such
earlier date).

(b) Defaults. At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Loan
Parties on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE 5

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and all Obligations have
been paid in full and all Letters of Credit have expired or terminated (in each
case, without any pending draw thereunder), the Company covenants and agrees
with the Lenders and the Issuing Banks that:

Section 5.01. Financial Statements; Ratings Change and Other Information. The
Company will furnish to the Administrative Agent, each Lender and each Issuing
Bank:

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Ernst & Young LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification, commentary
or exception arising out of the scope of the audit, and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer of the Company as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(except with respect to subclause (iv) below) clause (b) above, a certificate of
a Financial Officer of the

 

65



--------------------------------------------------------------------------------

Company (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Sections 6.06 and 6.07, (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and (iv) listing all Significant
Subsidiaries as of the end of the relevant fiscal year;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default under Sections
6.06 and 6.07 (which certificate may be limited to the extent required by
accounting rules or guidelines);

(e) promptly after the same become publicly available, copies of all periodic
reports (including reports on Form 8-K), proxy statements and other non-routine
filings, reports or statements filed by the Company or any Subsidiary with the
SEC or any Governmental Authority succeeding to any or all of the functions of
the SEC, or distributed by the Company to its shareholders generally, or any
non-routine reports, statements or filings made with any national securities
exchange;

(f) promptly after any Rating Agency shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Notwithstanding the foregoing, the Company’s obligations to deliver documents or
information required under any of clauses (a), (b) and (e) above shall be deemed
to be satisfied upon the relevant documents or information being publicly
available on the Company’s website or other publicly available electronic medium
(such as EDGAR) within the time period required by such clause and thereafter
being continuously so available.

Section 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent, each Lender and each Issuing Bank prompt written notice of
the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that could reasonably be expected to result liability of the
Company and its Subsidiaries in an amount exceeding $75,000,000;

(c) to the knowledge of the Company, the occurrence of any ERISA Event that
could reasonably be expected to result in liability of the Company and its
Subsidiaries in an amount exceeding $75,000,000; and

 

66



--------------------------------------------------------------------------------

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Company setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Significant Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, transaction, liquidation or dissolution permitted
under Section 6.04.

Section 5.04. Payment of Obligations. The Company will, and will cause each of
its Significant Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could reasonably be expected to result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Company, such Subsidiary or such other Borrower
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.05. Maintenance of Properties; Insurance.

(a) The Company will, and will cause each of its Significant Subsidiaries to,
keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted.

(b) The Company will, and will cause each of its Subsidiaries to, maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

Section 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Significant Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all material
dealings and transactions in relation to its business and activities. The
Company will, and will cause each of its Significant Subsidiaries to, permit any
representatives designated by the Administrative Agent, any Lender or any
Issuing Bank, upon reasonable prior written notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

Section 5.07. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Company will maintain in
effect and enforce policies and procedures designed to promote and achieve
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

67



--------------------------------------------------------------------------------

Section 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans,
and the Letters of Credit issued hereunder, will be used only for general
corporate purposes of the Company and its Subsidiaries (including, without
limitation, acquisitions), each of which uses shall be in compliance with all
applicable law and regulatory requirements (including that no part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Federal
Reserve Board, including Regulations T, U and X). Following the application of
the proceeds of each Loan or drawing under each Letter of Credit, not more than
25% of the value of the assets either of the Company only or of Company and its
Subsidiaries on a consolidated basis will be Margin Stock.

Section 5.09. Accuracy of Information. The Company will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent, the Lenders or the Issuing Banks in connection with this
Agreement or any amendment or modification hereof or waiver hereunder contains
no material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

Section 5.10. Guarantors. (a) On the Amendment and Restatement Effective Date,
the Company shall cause each of its Subsidiaries (other than Excluded Foreign
Subsidiaries) that is or is required as of such date to be a borrower, issuer or
guarantor in respect of any of the Existing Notes, the Notes, the Term Loan
Facility, the Bridge Facility or any other senior Indebtedness for borrowed
money of the Company to become a Guarantor hereunder by delivering an executed
counterpart of this Agreement.

(b) Subject to paragraph (a) above, if, at any time following the Amendment and
Restatement Effective Date, any Subsidiary of the Company (other than an
Excluded Foreign Subsidiary) either becomes or becomes required to be a
borrower, issuer or guarantor in respect of any of the Existing Notes, the
Notes, the Term Loan Facility, the Bridge Facility, any other senior
Indebtedness for borrowed money of the Company, any Surviving Jarden Senior
Notes, any Jarden Convertible Notes (in each case to the extent then
outstanding) or any other Indebtedness for borrowed money of Jarden or its
subsidiaries in a principal amount in excess of $125,000,000, then in each case
the Company shall cause such Person to become a Guarantor hereunder by
delivering an executed counterpart of a Guarantor Joinder Agreement or
comparable guaranty documentation reasonably satisfactory to the Administrative
Agent within ten (10) Business Days following such occurrence (or such longer
time period agreed to by the Administrative Agent in its reasonable discretion)
(it being understood that such Guarantor Joinder Agreement or comparable
guaranty documentation shall be accompanied by documentation with respect
thereto substantially consistent with the documentation delivered pursuant to
Section 4.01(c)). If requested by the Administrative Agent, the Administrative
Agent shall receive an opinion or opinions of counsel (which may be from
in-house counsel, provided that such opinion is in respect of New York law) for
the Company in form and substance reasonably satisfactory to the Administrative
Agent in respect of matters reasonably requested by the Administrative Agent
relating to any such Guarantor Joinder Agreement or comparable guaranty
documentation delivered pursuant to this Section 5.10, dated as of the date of
such Guarantor Joinder Agreement or comparable guaranty documentation.

Section 5.11. Change of Control Consent; Change of Control Offer. To the extent
that any series of Surviving Jarden Senior Notes has not been repaid, discharged
or redeemed on or prior to the Jarden Acquisition Closing Date, either the
Change of Control Consent or the Change of Control Offer shall have been
commenced with respect to such series of Surviving Jarden Senior Notes no later
than five days following the Jarden Acquisition Closing Date.

 

68



--------------------------------------------------------------------------------

ARTICLE 6

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and all Obligations have been
paid in full and all Letters of Credit have expired or terminated (in each case,
without any pending draw thereunder), the Company covenants and agrees with the
Lenders and the Issuing Banks that:

Section 6.01. Letter of Credit Obligations. The Company will not, and will not
permit any of its Subsidiaries to, incur, assume or suffer to exist any
Indebtedness or other obligations in respect of standby and performance letters
of credit (other than Letters of Credit issued or deemed to be issued hereunder)
in an aggregate amount exceeding 5% of Total Consolidated Assets at any time
outstanding.

Section 6.02. Subsidiary Indebtedness. The Company will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created hereunder;

(b) Indebtedness existing on the date hereof and, in the case of such any
Indebtedness exceeding $50,000,000, set forth in Schedule 6.02 (including any
Indebtedness incurred after the date hereof under any instrument or agreement in
effect on the date hereof and set forth in such schedule), including any
extensions, renewals or replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c) Indebtedness of any Subsidiary owing to the Company or any other Subsidiary
(including Guarantees by any Subsidiary in respect of Indebtedness of the
Company or any other Subsidiary);

(d) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause
(d) shall not exceed 5% of Total Consolidated Assets at any time outstanding;

(e) Indebtedness (other than pursuant to the Jarden Receivables Facility) of any
Person that becomes a Subsidiary after the date hereof; provided that such
Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary;

(f) a Permitted Securitization (including, for the avoidance of doubt, the
Jarden Receivables Facility) in an aggregate amount outstanding not to exceed,
together with the aggregate amount outstanding under any Permitted
Securitizations permitted pursuant to clause (b) above, (x) $1,000,000,000 plus
(y) additional amounts to the extent permitted under clause (g) below;

 

69



--------------------------------------------------------------------------------

(g) other Indebtedness of Subsidiaries in an aggregate principal amount not to
exceed, together with any amounts incurred in reliance on clause (f)(y) above,
15% of Total Consolidated Assets at any time outstanding;

(h) Indebtedness under the Notes;

(i) Indebtedness under the Term Loan Facility;

(j) Indebtedness under the Surviving Jarden Senior Notes; and

(k) Indebtedness under the Jarden Convertible Notes.

Section 6.03. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.03(b); provided that (i) such
Lien shall not apply to any other property or asset of the Company or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (d) of Section 6.02, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Company or any Subsidiary;

(e) Liens arising in connection with any Permitted Securitization and any
amendment, renewal, increase or extension thereof; provided that such Liens
shall only apply to the receivables of the Company or any Subsidiary, as
applicable, subject to the Permitted Securitization and any assets related
thereto, as applicable;

(f) Liens securing obligations of (i) any Subsidiary to the Company, (ii) any
Loan Party to another Loan Party or (iii) without limiting the Liens permitted
under subclause (ii) of this clause (f), any Subsidiary to another Subsidiary so
long as the obligations secured by the Liens permitted by this subclause
(iii) do not at any time exceed $75,000,000 in the aggregate; and

 

70



--------------------------------------------------------------------------------

(g) other Liens securing Indebtedness in an aggregate principal amount not
exceeding 5% of Total Consolidated Assets at any one time outstanding.

Section 6.04. Fundamental Changes.

(a) Mergers, Consolidations, Sales of Assets, Etc. The Company will not, and
will not permit any Subsidiary or operating divisions to:

(i) merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it;

(ii) sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of related transactions) all or substantially all of its assets, or all
or substantially all of the stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired);

(iii) sell, assign or otherwise dispose of any Equity Interests of any such
Subsidiary, or permit any such Subsidiary to issue any Equity Interests, to any
Person other than the Company or any of its Wholly-Owned Subsidiaries if, after
giving effect thereto, the Company does not own, directly or indirectly, a
majority of the Equity Interests of such Subsidiary (“Controlling Stock
Disposition”); or

(iv) liquidate or dissolve;

provided that, so long as both before and after giving effect thereto, no
Default shall have occurred and be continuing:

(A) any Person may merge into the Company in a transaction in which the Company
is the surviving corporation;

(B) any Person (other than the Company) may merge into any Subsidiary, and any
Subsidiary may merge into any other Person (other than the Company), in each
case in a transaction in which the surviving entity is a Subsidiary;

(C) any Subsidiary or operating divisions may sell, transfer, lease or otherwise
dispose of its assets to the Company, to another Subsidiary or operating
division of the Company or any Subsidiary (or to any Person that becomes, as
part of such transfer, a Subsidiary or an operating division of the Company or
any Subsidiary);

(D) any Subsidiary may liquidate or dissolve if the Company determines in good
faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders; and

(E) the Company or any Subsidiary or operating division may sell, transfer,
lease or otherwise dispose of its assets (including the Controlling Stock
Dispositions) and any Subsidiary may become a party to a merger or consolidation
(each such sale, transfer, lease, disposition, merger or consolidation under
this clause (E), a “Disposition”) so long as the aggregate

 

71



--------------------------------------------------------------------------------

book value of such assets, together with the aggregate book value of all other
Dispositions during any Disposition Period, would not exceed an amount equal to
15% of the Total Consolidated Assets determined on a Pro Forma Basis as of the
last day of the most recently completed fiscal year for which a consolidated
balance sheet of the Company has been furnished to the Lenders pursuant to
Section 3.04(a) or Section 5.01(a), as applicable.

(b) Certain Dispositions. Notwithstanding anything in clauses (A) through (E) of
Section 6.04(a) to the contrary, the Company will not, and will not permit any
of its Subsidiaries or operating divisions (whether now owned or existing or
hereafter acquired or designated) to, sell, lease, assign, transfer or otherwise
dispose of (whether in one transaction or in a series of related transactions)
any of its Property (whether now owned or hereafter acquired) if such sale,
assignment, lease or other disposition (whether in one transaction or in a
series of related transactions) shall have a Material Adverse Effect.

(c) Lines of Business. The Company will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than
(i) businesses of the type conducted by the Company and its Subsidiaries or
Jarden and its subsidiaries, in each case on the Amendment and Restatement
Effective Date and any businesses which are the same, similar, ancillary or
reasonably related thereto, (ii) any other business directly related to the
design, manufacture, distribution and/or sale of consumer, commercial or
industrial products and/or services and (iii) any other business so long as all
such other businesses comprise in the aggregate less than 5% of the Total
Consolidated Assets at any time.

Section 6.05. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the Company or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties and (b) transactions between or among the
Company and its Subsidiaries not involving any other Affiliate.

Section 6.06. Total Indebtedness to Total Capital. The Company shall not permit
the ratio of Total Indebtedness to Total Capital (x) as of the last day of each
fiscal quarter ending during the period from and including the Jarden
Acquisition Closing Date to but excluding the first anniversary of the Jarden
Acquisition Closing Date, to be greater than 0.65 to 1.00 or (y) as of the last
day of any other fiscal quarter ending on or after the Amendment and Restatement
Effective Date, to be greater than 0.60 to 1.00; provided in each case that
(i) in calculating Total Capital, goodwill impairment charges taken pursuant to
the FASB’s Accounting Standards Codification 350 (and any predecessor thereof)
shall be disregarded to the extent such charges do not exceed (x) $750,000,000
in the aggregate in the case of such charges incurred on or prior to January 1,
2015 and (y) $250,000,000 in the aggregate in the case of such charges incurred
since January 1, 2015, (ii) in calculating such ratio, quarterly income
preferred securities, quarterly income capital securities, monthly income
preferred securities or other similar securities will be treated as part of
“Total Capital” and not “Total Indebtedness” and (iii) in calculating Total
Capital, (a) the component of accumulated other comprehensive income (loss)
consisting of foreign currency translation income (loss), (b) the cumulative
foreign exchange gains or losses incurred since January 1, 2015, arising due to
the appreciation or depreciation of non-Dollar currencies versus Dollars in
regards to foreign entities in highly inflationary economies pursuant to the
FASB’s Accounting Standards Codification 830 and (c) the cumulative gains or
losses incurred since January 1, 2015, resulting from the deconsolidation of a
foreign entity pursuant to

 

72



--------------------------------------------------------------------------------

the FASB’s Accounting Standards Codification 810, shall be disregarded to the
extent such amounts, in the aggregate (after netting income and gains against
losses, and whether representing net aggregate income, gain or loss), do not
exceed $1,000,000,000.

Notwithstanding anything to the contrary set forth herein, until the earlier of
(A) the Jarden Acquisition Closing Date and (B) the date on which the Jarden
Acquisition Agreement terminates or expires, any Indebtedness incurred by the
Company to finance the Jarden Acquisition shall be disregarded for the purpose
of determining compliance with this Section 6.06 to the extent that, and so long
as, the cash proceeds of such Indebtedness are either held in escrow on
customary terms or are held by the Company as unrestricted cash or cash
equivalents.

Section 6.07. Interest Coverage Ratio. The Company shall not permit the Interest
Coverage Ratio as at the last day of any fiscal quarter to be less than 4.00 to
1.00.

Notwithstanding anything to the contrary set forth herein, until the earlier of
(A) the Jarden Acquisition Closing Date and (B) the date on which the Jarden
Acquisition Agreement terminates or expires, any Indebtedness incurred by the
Company to finance the Jarden Acquisition shall be disregarded for the purpose
of determining compliance with this Section 6.07 to the extent that, and so long
as, the cash proceeds of such Indebtedness are either held in escrow on
customary terms or are held by the Company as unrestricted cash or cash
equivalents.

Section 6.08. Changes in Fiscal Periods. The Company will not permit the last
day of its fiscal year to end on a day other than December 31 or change the
Company’s method of determining its fiscal quarters.

Section 6.09. Use of Proceeds. Each Applicable Borrower will not request any
Borrowing or Letter of Credit, and each Applicable Borrower shall not use, and
shall require that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

ARTICLE 7

GUARANTEE

Section 7.01. Guarantee. Each Guarantor hereby guarantees to each Lender, each
Issuing Bank and the Administrative Agent and their respective successors and
assigns the prompt payment in full when due (whether at stated maturity, by
acceleration, by optional prepayment or otherwise) of the Obligations of each
Borrower strictly in accordance with the terms thereof (such obligations being
herein collectively called the “Guaranteed Obligations”). Each Guarantor hereby
further agrees that if any Borrower shall fail to pay in full when due (whether
at stated maturity, by acceleration, by optional prepayment or otherwise) any of
the Guaranteed Obligations, such Guarantor will promptly pay the same, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 

73



--------------------------------------------------------------------------------

Section 7.02. Obligations Unconditional. The obligations of each Guarantor under
Section 7.01 are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations under this Agreement, the other Loan Documents or any other
agreement or instrument referred to herein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any law of any jurisdiction or any other event affecting any
term of any Guaranteed Obligation or any other circumstance whatsoever that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Article that the obligations of each
Guarantor hereunder shall be absolute and unconditional under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

(a) at any time or from time to time, without notice to such Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of this Agreement, the
other Loan Documents or any other agreement or instrument referred to herein
shall be done or omitted; or

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement, the other Loan Documents or any
other agreement or instrument referred to herein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with.

Each Guarantor hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent, any Issuing Bank or any Lender exhaust any right, power or
remedy or proceed against any Borrower under this Agreement, the other Loan
Documents or any other agreement or instrument referred to herein, or against
any other Person under any other guarantee of, or security for, any of the
Guaranteed Obligations.

Section 7.03. Reinstatement. The obligations of each Guarantor under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent, each Issuing Bank and each Lender and on demand for
all reasonable costs and expenses (including, without limitation, fees of
counsel) incurred by the Administrative Agent, such Issuing Bank and such Lender
in connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
Debtor Relief Law.

Section 7.04. Subrogation. Each Guarantor hereby agrees that, until the payment
and satisfaction in full of all Guaranteed Obligations, the expiration and
termination of the Commitments of the Lenders under this Agreement, payment and
satisfaction in full of all Obligations and expiration or termination of all
Letters of Credit (in each case, without any

 

74



--------------------------------------------------------------------------------

pending draw thereunder), it shall not exercise any right or remedy arising by
reason of any performance by it of the Guarantee in Section 7.01, whether by
subrogation or otherwise, against any Borrower or any other guarantor of any of
the Guaranteed Obligations or any security for any of the Guaranteed Obligations

Section 7.05. Remedies. Each Guarantor agrees that, as between such Guarantor on
the one hand and the Lenders, the Issuing Banks and the Administrative Agent on
the other hand, the obligations of any Borrower under this Agreement may be
declared to be forthwith due and payable as provided in Article 8 (and shall be
deemed to have become automatically due and payable in the circumstances
provided in Article 8) for purposes of Section 7.01 notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such obligations
from becoming automatically due and payable) as against such Borrower and that,
in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by such Borrower) shall forthwith become due and payable by such
Guarantor for purposes of Section 7.01.

Section 7.06. Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the Guarantee in Section 7.01 constitutes an instrument for
the payment of money, and consents and agrees that the Administrative Agent, any
Issuing Bank, in each case at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion/action under New York CPLR Section 3213.

Section 7.07. Continuing Guarantee. The Guarantee in this Article 7 is a
continuing guarantee and shall apply to all Guaranteed Obligations whenever
arising.

Section 7.08. General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate, limited partnership or limited
liability company law, or any applicable Debtor Relief Law, if the obligations
of any Guarantor (other than the Company) under Section 7.01 would otherwise be
held or determined to be void, voidable, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 7.01, then, notwithstanding any other provision to
the contrary, the amount of such liability shall, without any further action by
such Guarantor, any other Loan Party or any other Person, be automatically
limited and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

ARTICLE 8

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five days;

 

75



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of the
Loan Parties herein or in any other Loan Document, any amendment or modification
hereof or thereof or waiver hereunder or thereunder or, to the extent in
writing, in connection herewith or therewith, or in any report, certificate,
financial statement or other document furnished pursuant hereto or to any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been false or misleading when made
or deemed made in any material respect;

(d) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.02(b), 5.02(c), 5.03 (solely with
respect to any Loan Party’s existence) or 5.08 or in Article 6;

(e) the Company or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Company (which notice will be given at the request
of any Lender);

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (beyond any
applicable grace period expressly set forth in the governing documents);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that, after giving effect to any
applicable grace or cure period, enables or permits the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (x) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or (y) any Change of Control Offer in
connection with the Jarden Acquisition that is conducted in accordance with the
terms of the applicable indentures governing the Surviving Jarden Senior Notes;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Debtor Relief Law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Significant Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Company or any Significant Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Debtor Relief Law now or hereafter in effect, (ii) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Significant Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

76



--------------------------------------------------------------------------------

(j) the Company or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $125,000,000 (excluding amounts covered by insurance to the extent the
relevant independent third-party insurer has not denied coverage therefor) shall
be rendered against the Company, any Subsidiary or any combination thereof and
the same shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Company or
any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would result in a Material Adverse Effect;

(m) a Change in Control shall occur; or

(n) except as permitted pursuant to Section 10.18, the guarantee of the
Guarantor under Article 7 shall for whatever reason be terminated or cease to be
in full force and effect, or the validity or enforceability thereof shall be
contested by the Company;

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take any or all
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, (iii) require that the Borrowers Cash
Collateralize the LC Exposure as provided in Section 2.06(j) and (iv) exercise
on behalf of itself, the Lenders and the Issuing Banks all rights and remedies
available to it, the Lenders and the Issuing Banks under this Agreement and the
other Loan Documents and/or applicable law, in each case, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to the Company described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, and the obligation of the Borrowers
to Cash Collateralize the LC Exposure as provided in clause (iii) above shall
automatically become effective, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers.

ARTICLE 9

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

77



--------------------------------------------------------------------------------

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

78



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Company (such consent not to be unreasonably withheld or delayed), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

Notwithstanding anything herein to the contrary the Lead Arrangers and the
Syndication Agents and the Documentation Agents named on the cover page of this
Agreement shall not have any duties or liabilities under this Agreement, except
in their capacity, if any, as Lenders.

ARTICLE 10

MISCELLANEOUS

Section 10.01. Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b) of
this Section), all notices and other communications provided for herein shall be
in writing and shall be delivered

 

79



--------------------------------------------------------------------------------

by hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(i) if to the Company or any other Loan Party, to Newell Rubbermaid Inc.,
3 Glenlake Parkway, Atlanta, Georgia 30328, Attention: General Counsel
(Telephone No. (770) 418-7710; Telecopy No. (770) 407-3981);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Rd, 3rd Floor, Newark, DE 19713-2107, Attention of JPM Loan & Agency
Services Group (Telephone No. (302) 634-8822; Facsimile No. (302) 634-4733);
Email: 12012443577@tls.ldsprod.com, with a copy to JPMorgan Chase Bank, N.A.,
383 Madison Avenue, New York 10179, Attention of Gene R. Riego de Dios
(Telephone No. (212) 270-2348 Facsimile No. (212) -270-5100); and, if such
notice or other communication relates to borrowings of, or payments or
prepayments of, or the duration of Interest Periods for, Loans denominated in
Foreign Currencies or to Letters of Credit denominated in Foreign Currencies,
also to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf, Floor 6,
London E145JP United Kingdom, Attention of Loans Agency Facsimile No.
(44) 207-777-2360);

(iii) if to JPMCB as an Issuing Bank, to JPMorgan Chase Bank, N.A., 10420
Highland Manor Dr., 4th Floor, Tampa, FL 33610, Attention of Standby LC Unit
(Telephone No. (800) 634-1969; Facsimile No. (856) 294-5267; Email:
gts.ib.standby@jpmchase.com) with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue, New York 10179, Attention of Gene R. Riego de Dios (Telephone
No. (212) 270-2348 Facsimile No. (212) -270-5100); and

(iv) if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

(c) Change of Address, Etc. Any party hereto may change its address or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Section 10.02. Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder

 

80



--------------------------------------------------------------------------------

are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Amendments. Except as otherwise provided in this Agreement, neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Loan
Parties and the Required Lenders or by the Loan Parties and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender;

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby;

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby;

(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
affected thereby;

(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(vi) except as permitted pursuant to Section 10.18, release the Company from its
guarantee obligations under Article 7, without the written consent of each
Lender; or

(vii) except as permitted pursuant to Section 10.18, release all or
substantially all of the value of the Guarantees made by the Guarantors in
respect of the Guaranteed Obligations without the written consent of each
Lender.

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or any Issuing Bank hereunder
without the prior written consent of the Administrative Agent or such Issuing
Bank, as the case may be (and in no event shall any such agreement amend, modify
or waive any provision of Section 2.20 without the prior written consent of the
Administrative Agent and each Issuing Bank).

 

81



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, the Administrative Agent may,
with the consent of the Company only, amend, modify or supplement this Agreement
or any of the other Loan Documents to (x) cure any ambiguity, omission, mistake,
defect or inconsistency so long as, in each case, the Lenders (and, if such
amendment, modification or supplement would amend, modify or otherwise affect
the rights or duties of any Issuing Bank hereunder, each applicable Issuing
Bank) shall have received at least five (5) Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within five
(5) Business Days of the date of such notice to the Lenders (and to each
applicable Issuing Bank, as the case may be), a written notice from the Required
Lenders (or, if such amendment, modification or supplement would amend, modify
or otherwise affect the rights or duties of any Issuing Bank hereunder, from
such Issuing Bank) stating that the Required Lenders (or such Issuing Bank, as
the case may be) object to such amendment and (y) to add provisions reasonably
deemed necessary or desirable by the Administrative Agent in connection with
statutory or other applicable law of any relevant jurisdiction in connection
with the designation of any Subsidiary Borrowers after the Amendment and
Restatement Effective Date.

Section 10.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
Transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by Company. The Company shall indemnify the Administrative
Agent, each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto and whether or not any such claim, litigation,

 

82



--------------------------------------------------------------------------------

investigation or proceeding is brought by the Company, its Affiliates or any
other Person; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. This paragraph (b) shall not apply with respect
to Taxes other than any Taxes that represent claims, losses or damages arising
from any non-Tax claim.

(c) Indemnification by Lenders. To the extent that the Company fails to pay any
amount required to be paid by it to the Administrative Agent or any Issuing Bank
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent or such Issuing Bank, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or any Issuing Bank in its capacity as such.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, the Loan Parties shall not, and the Company will not permit any of its
Subsidiaries to, assert, and hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

Section 10.04. Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), except that (i) no Loan Party may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and each Issuing Bank (and any attempted
assignment or transfer by any Loan Party without such consent shall be null and
void) and (ii) no Lender or Issuing Bank may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

83



--------------------------------------------------------------------------------

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more Persons (other than an
Ineligible Person) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

(A) the Company; provided that the Company shall be deemed to have consented to
an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof; provided, further, that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any Commitments or Revolving
Loans to a Lender with a Commitment immediately prior to such assignment or an
Affiliate of a Lender; and

(C) each Issuing Bank.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and, the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the other
Borrowers and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

 

84



--------------------------------------------------------------------------------

For the purposes of this Section 10.04(b), the following terms shall have the
following respective meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Person” means (a) a natural person; (b) the Company or any of its
Affiliates; (c) any Defaulting Lender or any of its Subsidiaries, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (c); or (d) a company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person or
relative(s) thereof; provided that such company, investment vehicle or trust
shall not constitute an Ineligible Person if it (i) has not been established for
the primary purpose of acquiring any Loans or Commitments, (ii) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans and (iii) has assets greater than $25,000,000 and a significant part of
its activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business.

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) Maintenance of Register. The Administrative Agent, acting for this purpose
as a non-fiduciary agent of the Borrowers, shall maintain at one of its offices
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent, the Issuing Banks and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, any Issuing Bank and any Lender (with respect to
its own interests only), at any reasonable time and from time to time upon
reasonable prior notice.

(v) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in

 

85



--------------------------------------------------------------------------------

paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.06(d) or (e), 2.07(b), 2.18(d) or 10.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) Participations. Any Lender may, without the consent of the Company, any
other Loan Party, the Administrative Agent or any Issuing Bank, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Person, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Company, the Administrative Agent, the Issuing Banks and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. The Borrowers agree that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.19 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitment, Loan, Letter
of Credit or its other obligations under any Loan Document) to any Person except
to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the

 

86



--------------------------------------------------------------------------------

Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 10.03 and Article
9 shall survive and remain in full force and effect regardless of the
consummation of the Transactions contemplated hereby, the payment of the
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

Section 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.

Section 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

87



--------------------------------------------------------------------------------

Section 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Loan
Party against any of and all the obligations of such Loan Party now or hereafter
existing under this Agreement and the other Loan Documents held by such Lender,
irrespective of whether or not such Lender shall have made any demand hereunder
or thereunder and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

Section 10.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County, Borough of Manhattan, and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Loan Party or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each Loan Party hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

(e) Waiver of Immunity. To the extent that any Subsidiary Borrower may be or
become entitled, in any jurisdiction in which judicial proceedings may at any
time be commenced with respect to this Agreement or any other Loan Document, to
claim for itself or its properties or revenues any immunity from suit, court
jurisdiction, attachment prior to judgment, attachment in aid of execution of a
judgment, execution of a judgment or from any other legal process or remedy
relating to its obligations under this Agreement or any other Loan Document, and
to the extent that in any such jurisdiction there may be attributed such an
immunity (whether or not claimed), such Borrower hereby irrevocably agrees not
to claim and hereby irrevocably waives such immunity to the fullest extent
permitted by the laws of such jurisdiction.

 

88



--------------------------------------------------------------------------------

Section 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12. Confidentiality. (a) Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Company and its
Subsidiaries and their obligations, (vii) with the consent of the Company,
(viii) on a confidential basis, (x) to any rating agency when required by it or
(y) the CUSIP Service Bureau or any similar entity in connection with the
issuance or monitoring of CUSIP numbers with respect to the Loans, (ix) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Company, (x) to market data collectors, similar services providers to
the lending industry, and service providers to the Administrative Agent and the
Lenders in connection with the administration and management of this Agreement,
(xi) to the extent that such information was already in the Administrative
Agent’s or such Lender’s possession or is independently developed by the
Administrative Agent or such Lender or (xii) for purposes of establishing a “due
diligence” defense. For the purposes of this Section, “Information” means all
information received from the Company relating to the Company or its business,
other than any such information that is available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Company; provided that, in the case of information received from the Company
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

89



--------------------------------------------------------------------------------

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL
NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

Section 10.13. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each Transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Company acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (a) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Issuing Banks, the Lenders
and the Lead Arrangers are arm’s-length commercial transactions between the
Company and its Affiliates, on the one hand, and the Administrative Agents, the
Issuing Banks, the Lenders and the Lead Arrangers, on the other hand, (b) the
Company has consulted its own legal, accounting, regulatory and tax advisors to
the extent that it has deemed appropriate, (c) the Company is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
Transactions contemplated hereby and by the other Loan Documents, (d) the
Administrative Agent, the Issuing Banks, the Lenders and the Lead Arrangers each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Company or any of its Affiliates, or any
other Person, (e) none of the Administrative Agent, the Issuing Banks, the
Lenders and the Lead Arrangers has any obligation to the Company or any of its
Affiliates with respect to the Transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents and
(f) the Administrative Agent, the Issuing Banks, the Lenders and the Lead
Arrangers and their respective Affiliates may be engaged, for their own accounts
or the accounts of customers, in a broad range of transactions that involve
interests that differ from those of the Company and its Affiliates, and none of
the Administrative Agent, the Issuing Banks, the Lenders and the Lead Arrangers
has any obligation to disclose any of such interests to the Company or its
Affiliates. To the fullest extent permitted by law, the Company hereby waives
and releases any claims that it may have against the Administrative Agent, the
Issuing Banks, the Lenders and the Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
Transaction contemplated hereby.

 

90



--------------------------------------------------------------------------------

Section 10.14. Payments Set Aside. To the extent that any payment by or on
behalf of any Loan Party is made to the Administrative Agent, any Issuing Bank
or any Lender, or the Administrative Agent, any Issuing Bank or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, such Issuing Bank or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and each Issuing Bank severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.

Section 10.15. USA PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107 56
(signed into law October 26, 2001)) (the “Patriot Act”), such Lender may be
required to obtain, verify and record information that identifies the Borrowers,
which information includes the name and address of the Borrowers and other
information that will allow such Lender to identify the Borrowers in accordance
with the Patriot Act.

Section 10.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 10.17. Judgment Currency. This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the Currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Loan Parties under this Agreement shall not be discharged or
satisfied by an amount paid in another Currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another Currency (the “Second Currency”), the rate of exchange
that shall be applied shall

 

91



--------------------------------------------------------------------------------

be the rate at which in accordance with normal banking procedures the
Administrative Agent could purchase the Specified Currency with the Second
Currency on the Business Day next preceding the day on which such judgment is
rendered. The obligations of the Loan Parties in respect of any such sum due
from it to the Administrative Agent or any Lender hereunder or under any other
Loan Document (in this Section called an “Entitled Person”) shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and each
applicable Loan Party hereby, as a separate obligation and notwithstanding any
such judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.

Section 10.18. Release of Guarantors. If at any time (a) in compliance with the
terms and provisions of this Agreement, all or substantially all of the equity
interests of any Guarantor (other than the Company) are sold, transferred or
otherwise disposed of in a transaction permitted hereunder to a Person other
than the Company or its Subsidiaries (so that such Guarantor is no longer a
“Subsidiary” at such time), (b) a Guarantor (other than the Company) becomes an
Excluded Foreign Subsidiary or (c) a Guarantor (other than the Company) ceases
to be (or substantially simultaneously with its release as a Guarantor hereunder
will cease to be) a borrower, issuer or guarantor in respect of any of the
Existing Notes, the Notes, the Term Loan Facility, the Bridge Facility, any
other senior Indebtedness for borrowed money of the Company, the Surviving
Jarden Senior Notes, the Jarden Convertible Notes or any other Indebtedness for
borrowed money of Jarden and its subsidiaries in a principal amount in excess of
$125,000,000 (so that such Guarantor is a borrower, issuer or guarantor of none
of the foregoing Indebtedness at such time), then in each case such Guarantor
may, and in the discretion of the Company upon notice in writing to the
Administrative Agent specifying the reason for such release shall, be released
from its Guarantee in respect of the Guaranteed Obligations and all of its
obligations under this Agreement and the other Loan Documents to which it is a
party, and thereafter such Person shall no longer constitute a Guarantor under
the Loan Documents. At the request of the Company, the Administrative Agent
shall, at the Company’s expense, execute such documents as are necessary to
acknowledge any such release in accordance with this Section 10.18, so long as
the Company shall have provided to the Administrative Agent a certificate,
signed by a Responsible Officer of the Company, certifying as to satisfaction of
the requirements set forth above and the release of such Guarantor’s Guarantee
of the Guaranteed Obligations in compliance with this Agreement.

Section 10.19. Effect of the Amendment and Restatement of the Existing Credit
Agreement. (a) Upon the occurrence of the Amendment and Restatement Effective
Date, (i) the Existing Credit Agreement shall be amended and restated in its
entirety by this Agreement, (ii) each of the commitments of the Existing Lenders
under the Existing Credit Agreement shall be terminated and, to the extent that
such Persons constitute Lenders hereunder, shall be replaced with their
respective Commitments hereunder, (iii) any then existing LC Exposure (as
defined in the Existing Credit Agreement) of the Existing Lenders under the
Existing Credit Agreement shall be deemed to have been reallocated as LC
Exposure (as defined in this Agreement) among the Lenders hereunder in
accordance with their Applicable Percentages and (iv) all accrued and unpaid
interest and fees (including Facility Fees (under and as defined in the Existing
Credit Agreement), letter of credit fees and facing fees) and other amounts
owing under the Existing

 

92



--------------------------------------------------------------------------------

Credit Agreement (except the principal amount of the loans thereunder and to the
extent letters of credit thereunder are converted to Letters of Credit hereunder
in accordance with Section 2.06(k)(i)) shall have been repaid by the Company
under the Existing Credit Agreement, whether or not such interest, fees or other
amounts are actually due and payable at such time pursuant to the Existing
Credit Agreement. The parties hereto acknowledge and agree that, except as
otherwise expressly provided herein, this Agreement and the other Loan
Documents, whether executed and delivered in connection herewith or otherwise,
do not constitute a novation of the Obligations under the Existing Credit
Agreement or the other Loan Documents as in effect prior to the Amendment and
Restatement Effective Date and which remain outstanding as of the Amendment and
Restatement Effective Date.

(b) This amendment and restatement is limited as written and is not a consent to
any other amendment, restatement or waiver or other modification, whether or not
similar and, except as expressly provided herein or in any other Loan Document,
all terms and conditions of the other Loan Documents remain in full force and
effect.

Section 10.20. Bifurcation. For the avoidance of doubt, the parties hereto
acknowledge and agree that, notwithstanding anything to the contrary in this
Agreement or any of the other Loan Documents, and notwithstanding that certain
Excluded Foreign Subsidiaries may each be a Subsidiary Borrower and a Loan Party
from time to time, (a) the Obligations of any Excluded Foreign Subsidiary under
this Agreement or any of the other Loan Documents shall, for so long as such
Person is an Excluded Foreign Subsidiary, be expressly limited to the
Obligations of such Excluded Foreign Subsidiary and shall be several from but
not joint with the Obligations of any other Loan Party and (b) no Excluded
Foreign Subsidiary shall, for so long as such Person is an Excluded Foreign
Subsidiary, provide any Guarantee in respect of any Obligations of any other
Loan Party; provided that nothing in this Section 10.20 shall be construed to
limit or otherwise modify any express Guarantee of the Obligations of any
Excluded Foreign Subsidiary provided under this Agreement or any other Loan
Document by any Loan Party other than an Excluded Foreign Subsidiary.

Section 10.21. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

93



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature pages follow]

 

94



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NEWELL RUBBERMAID INC.,

as the Company

By:  

/s/ John B. Ellis

Name:   John B. Ellis Title:   Vice President and Treasurer

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SUBSIDIARY BORROWERS

[NONE AS OF AMENDMENT AND RESTATEMENT EFFECTIVE DATE.]

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender and an Issuing Bank

By:  

/s/ Gene R. Riego De Dios

Name:   Gene R. Riego De Dios Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Barclays Bank PLC,

as a Lender and an Issuing Bank

By:  

/s/ Ronnie Glenn

Name:   Ronnie Glenn Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender and an Issuing Bank

By:  

/s/ Lisa Huang

Name:   Lisa Huang Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender and an Issuing Bank

By:  

/s/ Julia Ivanova

Name:   Julia Ivanova Title:   Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender and an Issuing Bank

By:  

/s/ Robert Ehudin

Name:   Robert Ehudin Title:   Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A.,

as a Lender

By:  

/s/ Kyle Lewis

Name:   Kyle Lewis Title:   AVP

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch,

as a Lender

By:  

/s/ Bill O’Daly

Name:   Bill O’Daly Title:   Authorized Signatory By:  

/s/ Kelly Heimrich

Name:   Kelly Heimrich Title:   Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

as a Lender

By:  

/s/ Ravneet Mumick

Name:   Ravneet Mumick Title:   Director

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender

By:  

/s/ Andrew Payne

Name:   Andrew Payne Title:   Director

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

PNC Bank, National Association,

as a Lender

By:  

/s/ Brandon K. Fiddler

Name:   Brandon K. Fiddler Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ING Bank N.V., Dublin Branch

as a Lender

By:  

/s/ Shaun Hawley

Name:   Shaun Hawley Title:   Vice President By:  

/s/ Sean Hassett

Name:   Sean Hassett Title:   Director

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,

as a Lender

By:  

/s/ Kimberly A. Crotty

Name:   Kimberly A. Crotty Title:   VP

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

US Bank National Association,

as a Lender

By:  

/s/ Steven L. Sawyer

Name:   Steven L. Sawyer Title:   Senior Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments

 

Name of Lender

   Commitment      LC Fronting Sublimit  

JPMorgan Chase Bank, N.A.

   $ 127,500,000.00       $ 20,000,000.00   

Barclays Bank PLC

   $ 127,500,000.00       $ 20,000,000.00   

Citibank, N.A.

   $ 127,500,000.00       $ 20,000,000.00   

Royal Bank of Canada

   $ 127,500,000.00       $ 20,000,000.00   

Goldman Sachs Bank USA

   $ 109,500,000.00       $ 20,000,000.00   

Bank of America, N.A.

   $ 97,000,000.00         N/A   

Credit Suisse AG

   $ 97,000,000.00         N/A   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 97,000,000.00         N/A   

Wells Fargo Bank, National Association

   $ 97,000,000.00         N/A   

PNC Bank, National Association

   $ 92,500,000.00         N/A   

ING Bank N.V.

   $ 50,000,000.00         N/A   

The Northern Trust Company

   $ 50,000,000.00         N/A   

U.S. Bank National Association

   $ 50,000,000.00         N/A   

TOTAL

   $ 1,250,000,000.00       $ 100,000,000.00   

 

Schedule 2.01 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.06

Existing Letters of Credit

NONE

 

Schedule 2.06 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 3.12

Existing Agreements1

 

1. Indenture dated as of November 1, 1995, between the Company and The Bank of
New York Trust Company, N.A. (as successor to JPMorgan Chase Bank, formerly
known as The Chase Manhattan Bank (National Association)), as Trustee.
($632,814,000 issued and outstanding notes).

 

2. Indenture dated as of June 14, 2012, between the Company and The Bank of New
York Mellon, as Trustee. ($600,000,000 issued and outstanding notes).

 

3. Indenture dated as of November 19, 2014, between the Company and U.S, Bank
National Association, as Trustee. ($1,450,000,000 issued and outstanding notes).

 

4. Term Loan Credit Agreement, dated as of January 26, 2016, by and among, the
Company, JPMorgan Chase Bank, N.A., as administrative agent, and each lender a
signatory thereto, as amended. ($0 issued and outstanding notes as of the date
hereof).

 

5. Amended and Restated Credit Agreement, dated as of January 26, 2016, by and
among, the Company, JPMorgan Chase Bank, N.A., as administrative agent, and each
lender a signatory thereto, as amended. ($0 issued and outstanding notes as of
the date hereof).

 

6. $400 Million Accounts Receivables Facility dated September 6, 2013, including
(i) the Receivables Sale Agreement dated as of September 15, 2009 among the
Originators party thereto and EXPO INC., as amended and/or supplemented from
time to time, (ii) the Amended and Restated Loan and Servicing Agreement dated
as of September 6, 2013 among EXPO INC., Newell Rubbermaid Inc., the Conduit
Lenders, the Committed Lenders, the Managing Agents, PNC Bank, National
Association, as Administrative Agent, and PNC Capital Markets LLC, Structuring
Agent, as amended and/or supplemented from time to time, and (iii) the
Performance Guaranty dated September 15, 2009, executed by Newell Rubbermaid
Inc. in favor of PNC Bank, National Association, as Administrative Agent.
($350,000,000 drawn).

 

7. Guaranty in Favor of Citigroup Inc., dated August 5, 2011 with respect to the
facilities of Guarantor’s subsidiaries set forth on Annex A to this
Section 3.12.

 

8. The Company has entered into the following guarantees for the purpose of
guaranteeing payment obligations of the Company’s subsidiaries with respect to
foreign exchange transactions: Bank of America N.A., dated July 11, 2005;

 

1 

All balances as of December 31, 2015, except items 4 and 5, which include
balances as of the date hereof.

 

Schedule 3.12 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

  Barclays Bank PLC, dated February 27, 2003; Credit Suisse International, dated
May 13, 2015; JPMorgan Chase Bank, N.A., dated as of May 13, 2015; J. Aron &
Company, dated as of September 23, 2013. The amount of obligations subject to
the above guarantees varies and depends upon the foreign exchange transactions
outstanding at any given time.

 

9. Deed of Guarantee dated February 26, 2007, between the Company and the
trustees of certain Company related United Kingdom pension schemes whereby the
Company guarantees the obligations of certain of its United Kingdom
subsidiaries’ pension funding commitments as set forth in an agreed upon
schedule of contributions. The current schedule of contributions provides for
contributions of approximately £500,000 per month. A new schedule of
contributions will be entered into in 2016 and early 2017 based upon updated
valuations.

 

10. Guarantee dated March 27, 2012, between the Company and Newell Trustees
Limited as trustee of the Combined Newell and Record Section of the Newell
Rubbermaid UK Pension scheme whereby the Company guarantees the obligations of
Parker Pen Company, Newell Limited and Irwin Industrial Tool Company Limited to
make payments to the scheme up to a maximum amount equal to the lowest
non-negative amount which, when added to the assets of the scheme, would result
in the scheme being at least 105% funded.

 

11. Bridge Facility set forth in the Bridge Commitment Letter dated as of
December 13, 2015, among the Company, GS Bank and Goldman Sachs Lending Partners
LLC, as amended, amended and restated, supplemented or modified (including
pursuant to any joinder thereto) from time to time referencing the senior
unsecured bridge term loan credit facility in an aggregate principal amount of
up to $9,000,000,000.

 

12. Cross Currency Interest Rate Swap Transaction dated as of April 16, 2015,
between JPMorgan Chase Bank, N.A. and Newell Rubbermaid Caymans Holding Company.

 

13. Cross Currency Interest Rate Swap Transaction dated as of April 15, 2015,
between Credit Suisse International and Newell (1995).

 

14. Swap Transaction dated December 16, 2015, between J. Aron & Company and the
Company.

 

15. Swap Transaction dated December 16, 2015, between Wells Fargo Bank, N.A. and
the Company.

 

16. Swap Transaction dated December 16, 2015, between Royal Bank of Canada and
the Company.

 

17. Swap Transaction dated December 16, 2015, between Credit Suisse
International and the Company.

 

Schedule 3.12 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

18. Forward Treasury Lock Agreement dated January 5, 2016, between JPMorgan
Chase Bank, N.A. and the Company for $75,000,000.

 

19. Forward Treasury Lock Agreement dated January 5, 2016, between JPMorgan
Chase Bank, N.A. and the Company for $150,000,000.

 

20. Swap Transaction dated January 13, 2016, between Credit Suisse International
and the Company.

 

21. Swap Transaction dated January 5, 2016, between Royal Bank of Canada and the
Company.

 

22. Swap Transaction dated January 5, 2016, between Wells Fargo Bank, N.A. and
the Company.

 

23. Forward Treasury Lock Agreement dated January 5, 2016, between J. Aron &
Company and the Company.

 

24. Interest Rate Swap Transaction dated December 22, 2014, between JPMorgan
Chase Bank, N.A. and the Company.

 

25. Amended and Restated Interest Rate Swap Transaction dated November 14, 2012,
between Credit Suisse International and the Company.

 

26. Amended and Restated Interest Rate Swap Transaction dated November 14, 2012,
between Wells Fargo Bank, N.A. and the Company.

 

Schedule 3.12 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ANNEX A

See attached

 

Schedule 3.12 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 3.13

Significant Subsidiaries

 

Name

  

State or Jurisdiction of Organization

Berol Corporation    Delaware Sanford, L.P.    Illinois Irwin Industrial Tool
Company    Delaware Newell Investments Inc.    Delaware NWL European Finance
SARL    Luxembourg NWL Luxembourg Holdings SARL    Luxembourg Newell Europe SARL
   Switzerland Newell Operating Company    Delaware Rubbermaid Incorporated   
Ohio Graco Children’s Products Inc.    Delaware Rubbermaid Commercial Products
LLC    Delaware

 

Schedule 3.13 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 6.02

Existing Indebtedness

 

Lender or Trustee

   Type of Arrangement    Outstanding
Amount
As of
1/26/2016  

Newell Rubbermaid Inc.

     

Bank of America Merrill Lynch (Issuing and Paying Agent)

   Commercial Paper    $ 55,000,000   

The Bank of New York Mellon (Trustee)

   Medium Term Notes    $ 350,000,000   

The Bank of New York Mellon (Trustee)

   Medium Term Notes    $ 250,000,000   

The Bank of New York Mellon (Trustee)

   Medium Term Notes    $ 381,314,000   

The Bank of New York Mellon (Trustee)

   Medium Term Notes    $ 250,000,000   

US Bank, N.A. (Trustee)

   Medium Term Notes    $ 300,000,000   

US Bank, N.A. (Trustee)

   Medium Term Notes    $ 350,000,000   

US Bank, N.A. (Trustee)

   Medium Term Notes    $ 500,000,000   

US Bank, N.A. (Trustee)

   Medium Term Notes    $ 300,000,000   

EXPO Inc.

     

PNC Bank, N.A.

   A/R Securitization    $ 131,250,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   A/R Securitization    $ 109,375,000   

Royal Bank of Canada

   A/R Securitization    $ 109,375,000   

 

Schedule 6.02 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 6.03(b)

Existing Liens

 

Counterparty

   Security    Amount of
Security
As of
1/26/2016  

Newell Insurance DAC

     

Barclays Bank PLC

   Cash    $ 150,000   

Barclays Bank PLC

   Cash    $ 1,500,000   

Newell Australia Pty Limited

     

National Australia Bank

   Cash    $ 58,710   

Newell Europe Sarl

     

UBS

   Cash    $ 57,281   

Reynolds Pens India Private Ltd.

     

Kotak Mahindra Bank

   Cash    $ 1,133   

NWL Belgium Production BVBA

     

Fortis Leasing

   Building    $ 858,180   

Sanford Colombia S.A.

     

Bancolombia Leasing

   Vehicles    $ 25,792   

 

Schedule 6.03(b) to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an [Affiliate] [Approved Fund] of [identify Lender]2]

 

2  Select as applicable.

 

A-1



--------------------------------------------------------------------------------

3.    Borrower(s):    Newell Rubbermaid Inc. and certain of its subsidiaries 4.
   Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement 5.    Credit Agreement:    The Amended and
Restated Credit Agreement dated as of January 26, 2016 among Newell Rubbermaid
Inc., as the Borrower, the Subsidiary Borrowers party thereto, the Guarantors
from time to time party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent 6.    Assigned Interest:      

 

Facility Assigned3

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans4      $         $              %     $         $             
%     $         $              % 

Effective Date:                  , 201    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

3  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment.

4  Set forth, to at least 9 decimals, the percentage of the Commitment/Loans of
all Lenders thereunder that the Assigned Interest represents.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

By:  

 

  Name:   Title:

ASSIGNEE

 

[NAME OF ASSIGNEE]

By:  

 

  Name:   Title:

 

A-3



--------------------------------------------------------------------------------

[Consented to and]5 Accepted:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent [and an Issuing Bank]6

By:  

 

  Title:

Consented to:

 

[NEWELL RUBBERMAID INC.

By:  

 

  Title:]7

[[NAME OF ISSUING BANK]

as an Issuing Bank

By:  

 

  Title:]8

 

5  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

6  To be added only if the consent of the Issuing Banks is required by the terms
of the Credit Agreement.

7  To be added only if the consent of the Company and/or other parties (e.g.,
Issuing Bank) is required by the terms of the Credit Agreement.

8  To be added only if the consent of the Issuing Banks is required by the terms
of the Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of the Credit Agreement or any other Loan Document or (iv) the
performance or observance by Company, any of its Subsidiaries or Affiliates or
any other Person of any of their respective obligations under the Credit
Agreement or any other Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to this Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and the other Loan Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement and the other Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of

 

A-1-1



--------------------------------------------------------------------------------

principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-1-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

GUARANTOR JOINDER AGREEMENT

GUARANTOR JOINDER AGREEMENT (this “Agreement”) dated as of [            ],
201[    ], among Newell Rubbermaid Inc. (the “Company”), [Insert name of each
New Guarantor], a [Insert jurisdiction and type of organization for each New
Guarantor] (each, a “New Guarantor”), and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”).

The Company, the existing Guarantors party thereto, the Lenders party thereto
and the Administrative Agent are parties to an Amended and Restated Credit
Agreement dated as of January 26, 2016 (as amended, supplemented and otherwise
modified and in effect from time to time, the “Credit Agreement”). Capitalized
terms used but not otherwise defined herein have the meanings assigned to them
in the Credit Agreement.

Under the Credit Agreement, the Lenders and Issuing Banks have agreed, upon the
terms and subject to the conditions therein set forth, to make Commitments and
Loans and to issue Letters of Credit from time to time to the various Borrowers
thereunder, and the Company is required to cause each New Guarantor to become a
Guarantor under the Credit Agreement pursuant to the terms of Section 5.10 of
the Credit Agreement. Upon execution of this Agreement by each of the Company,
each New Guarantor and the Administrative Agent, (x) each New Guarantor shall be
a party to the Credit Agreement and shall constitute a “Guarantor” for all
purposes thereunder and under each other Loan Document with the same force and
effect as if originally named in the Credit Agreement as a Guarantor, (y) each
reference to the “Guarantors” or the “Loan Parties” in the Credit Agreement and
in all other Loan Documents shall, from the date hereof, subject to
Section 10.18 of the Credit Agreement, be deemed to include each New Guarantor
and (z) each New Guarantor hereby agrees to be bound by all the obligations of a
Guarantor under the Credit Agreement and all the other Loan Documents. Without
limiting the generality of the foregoing, each New Guarantor hereby (i) makes
and undertakes, as the case may be, each covenant, waiver, representation and
warranty made by the other Guarantors pursuant to the Credit Agreement and any
other Loan Document, each of which is hereby incorporated by reference, and
agrees to be bound by all covenants, waivers, agreements and obligations of the
other Guarantors pursuant to the Credit Agreement and any other Loan Document
and (ii) represents and warrants that such New Guarantor has duly executed and
delivered this Agreement and that this Agreement constitutes its legal, valid
and binding obligations, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

This Agreement shall constitute a “Loan Document” for all purposes under the
Credit Agreement and the other Loan Documents. This Agreement shall be binding
upon the parties hereto and their respective successors and assigns and shall
inure to the benefit

 

B-1



--------------------------------------------------------------------------------

of and be enforceable by each of the parties hereto and its successors and
assigns; provided that no New Guarantor may assign any of its rights,
obligations or interest hereunder except as permitted by the Credit Agreement.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and both of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Agreement by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement. In the event that any provision
of this Agreement shall prove to be invalid or unenforceable, such provision
shall be deemed to be severable from the other provisions of this Agreement
which shall remain binding on all parties hereto. This Agreement shall be
construed and enforced in accordance with and governed by the law of the State
of New York.

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Guarantor and the Company have caused this
Guarantor Joinder Agreement to be duly executed and delivered as of the day and
year first above written.

 

NEW GUARANTORS: [NAME OF NEW GUARANTOR] By:  

 

  Name:   Title: COMPANY: NEWELL RUBBERMAID INC. By:  

 

  Name:   Title:

 

B-3



--------------------------------------------------------------------------------

Accepted and agreed:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

SUBSIDIARY BORROWER JOINDER AGREEMENT

SUBSIDIARY BORROWER JOINDER AGREEMENT (this “Agreement”) dated as of
[            ], 201[    ], among Newell Rubbermaid Inc. (the “Company”), [Insert
name of Subsidiary Borrower], a [                    ] (the “Subsidiary
Borrower”), and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”).

The Company, the Subsidiary Borrowers party thereto, the Guarantors from time to
time party thereto, the Lenders party thereto and the Administrative Agent are
parties to an Amended and Restated Credit Agreement dated as of January 26, 2016
(as amended, supplemented and otherwise modified and in effect from time to
time, the “Credit Agreement”). Capitalized terms used but not otherwise defined
herein have the meanings assigned to them in the Credit Agreement.

The Company hereby designates [                    ] (the “Subsidiary
Borrower”), a Wholly-Owned Subsidiary of the Company and a corporation duly
incorporated under the laws of [State/Country], as a Borrower in accordance with
Section 2.05 of the Credit Agreement until such designation is terminated in
accordance therewith. Upon the effectiveness of such designation in accordance
with Section 2.05 of the Credit Agreement, the Subsidiary Borrower shall be a
Borrower entitled to [Insert as applicable:] [borrow both Revolving Loans,
request the issuance of Letters and borrow Competitive Loans] [borrow
Competitive Loans only]9.

The Subsidiary Borrower hereby accepts the above designation and hereby
expressly and unconditionally accepts the obligations of a Borrower under the
Credit Agreement, agrees to perform all of its Obligations thereunder and under
the other Loan Documents and agrees and confirms that, upon the effectiveness of
such designation, it shall be a Borrower for purposes of the Credit Agreement
and agrees to be bound by and to perform and comply with the terms and
provisions of the Credit Agreement applicable to it as if it had originally
executed the Credit Agreement. The Subsidiary Borrower hereby authorizes and
empowers the Company to act as its representative and attorney-in-fact for the
purposes of signing documents and giving and receiving notices (including
notices of borrowing under Article II of the Credit Agreement) and other
communications in connection with the Credit Agreement and the transactions
contemplated thereby and for the purposes of modifying or amending any provision
of the Credit Agreement and further agrees that the Administrative Agent, the
Issuing Banks and the Lenders may conclusively rely on the foregoing
authorization.

 

9  A Foreign Subsidiary of the Company shall only be permitted to be designated
to borrow Competitive Loans.

 

C-1



--------------------------------------------------------------------------------

The Company hereby represents and warrants to the Administrative Agent, the
Issuing Banks and the Lenders that, immediately before and after giving effect
to this Agreement in accordance with Section 2.05 of the Credit Agreement,
(i) the representations and warranties set forth in Article III of the Credit
Agreement are true and correct as if made on and as of the date hereof and as if
each of the representations and warranties in Sections 3.01, 3.02, 3.02 and 3.14
specifically included a reference to the Subsidiary Borrower and (ii) no Default
has occurred and is continuing. The Subsidiary Borrower hereby represents and
warrants (only with respect to itself and its Subsidiaries) to the
Administrative Agent, the Issuing Banks and the Lenders that, immediately before
and after giving effect to this Agreement in accordance with Section 2.05 of the
Credit Agreement, the representations and warranties set forth in Article III of
the Credit Agreement are true and correct with respect to the Subsidiary
Borrower and its Subsidiaries.

This Agreement shall constitute a “Loan Document” for all purposes under the
Credit Agreement and the other Loan Documents. This Agreement shall be binding
upon the parties hereto and their respective successors and assigns and shall
inure to the benefit of and be enforceable by each of the parties hereto and its
successors and assigns; provided that the Subsidiary Borrower may not assign any
of its rights, obligations or interest hereunder except as permitted by the
Credit Agreement. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement. In
the event that any provision of this Agreement shall prove to be invalid or
unenforceable, such provision shall be deemed to be severable from the other
provisions of this Agreement which shall remain binding on all parties hereto.
This Agreement shall be construed and enforced in accordance with and governed
by the law of the State of New York.

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Subsidiary Borrower and the Company have caused this
Subsidiary Borrower Joinder Agreement to be duly executed and delivered as of
the day and year first above written.

 

SUBSIDIARY BORROWER [NAME OF SUBSIDIARY BORROWER] By:  

 

  Name:   Title: COMPANY NEWELL RUBBERMAID INC. By:  

 

  Name:   Title:

 

C-3



--------------------------------------------------------------------------------

Accepted and agreed:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January 26, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Newell Rubbermaid Inc., as the Company, the
Subsidiary Borrowers party thereto, the Guarantors from time to time party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Applicable
Borrower with a copy of a certificate of its non-U.S. Person status on IRS Form
W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Applicable Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Applicable
Borrower and the Administrative Agent with a copy of a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                    , 201[    ]

 

D-1-1



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January 26, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Newell Rubbermaid Inc., as the Company, the
Subsidiary Borrowers party thereto, the Guarantors from time to time party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a copy of a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a copy of a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:               , 201    

 

D-2-1



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January 26, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Newell Rubbermaid Inc., as the Company, the
Subsidiary Borrowers party thereto, the Guarantors from time to time party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a copy of IRS Form
W-8IMY accompanied by a copy of one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a copy of a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:                    , 201    

 

D-3-1



--------------------------------------------------------------------------------

EXHIBIT D-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January 26, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Newell Rubbermaid Inc., as the Company, the
Subsidiary Borrowers party thereto, the Guarantors from time to time party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Applicable
Borrower with a copy of IRS Form W-8IMY accompanied by a copy of one of the
following forms from each of its partners/members that is claiming the portfolio
interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Applicable Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Applicable Borrower and the
Administrative Agent with a copy of a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                    , 201    

 

D-4-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

PROMISSORY NOTE

 

$[            ]   [            ], 201[    ]   New York, New York

FOR VALUE RECEIVED, [NEWELL RUBBERMAID INC., a Delaware corporation (the
“Company”)], hereby promises to pay to [NAME OF LENDER] (the “Lender”), at such
of the offices of JPMorgan Chase Bank, N.A. as shall be notified to the Company
from time to time, the principal sum of [DOLLAR AMOUNT] DOLLARS (or such lesser
amount as shall equal the aggregate unpaid principal amount of the Revolving
Loans made by the Lender to the Company under the Credit Agreement (as defined
below)), in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Revolving Loan, at such office, in like money and funds, for the period
commencing on the date of such Revolving Loan until such Revolving Loan shall be
paid in full, at the rates per annum and on the dates provided in the Credit
Agreement.

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Revolving Loan made by the Lender to the Company, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Company to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Revolving
Loans made by the Lender to the Company.

This Note evidences Revolving Loans made by the Lender to the Company under the
Amended and Restated Credit Agreement dated as of January 26, 2016 (as modified
and supplemented and in effect from time to time, the “Credit Agreement”) among
the Company, the Subsidiary Borrowers party thereto, the Guarantors from time to
time party thereto, the lenders party thereto (including the Lender) and
JPMorgan Chase Bank, N.A., as Administrative Agent. Terms used but not defined
in this Note have the respective meanings assigned to them in the Credit
Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Revolving Loans
upon the terms and conditions specified therein.

Except as permitted by Section 10.04 of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.

This Note shall be governed by, and construed in accordance with, the law of the
State of New York.

 

[NEWELL RUBBERMAID INC.] By   

 

  Name:   Title:

 

E-1



--------------------------------------------------------------------------------

SCHEDULE OF LOANS

This Note evidences Revolving Loans made, continued or converted under the
within described Credit Agreement to the Company, on the dates, in the principal
amounts, of the Types, bearing interest at the rates and having Interest Periods
(if applicable) of the durations set forth below, subject to the continuations,
conversions and payments and prepayments of principal set forth below:

 

Date

   Principal
Amount of
Loan    Type of
Loan    Interest
Rate    Duration of
Interest
Period (if
any)    Amount
Paid,
Prepaid,
Continued
or
Converted    Notation
Made by                                                                        
                                                                                
                                                                                
                                                                       

 

E-2